Exhibit 10.29

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Asterisks denote omissions.

 

COLLABORATION, RESEARCH AND LICENSE AGREEMENT

 

BY AND BETWEEN

 

WYETH

acting through its

WYETH PHARMACEUTICALS DIVISION

 

AND

 

CURIS INCORPORATED

 

January 12, 2004

 

CONFIDENTIAL



--------------------------------------------------------------------------------

CONFIDENTIAL

 

TABLE OF CONTENTS

 

             Page


--------------------------------------------------------------------------------

1.

          DEFINITIONS.    1    

1.1

      “ACTIVATOR COMPOUND”    1    

1.2

      “AFFECTED PRODUCT”    1    

1.3

      “AFFILIATE”    1    

1.4

      “AGREEMENT”    2    

1.5

      “AGREEMENT COMPOUND”    2    

1.6

      “AGREEMENT PRODUCT”    2    

1.7

      “AGREEMENT PROTEIN”    2    

1.8

      “CLINICAL DEVELOPMENT CANDIDATE”    2    

1.9

      “COLLABORATION COMPOUND”    2    

1.10

      “COLLABORATION TECHNOLOGY”    2    

1.11

      “COMMERCIALLY REASONABLE EFFORTS”    3    

1.12

      “COMPETING PRODUCT”    3    

1.13

      “COMPETING PRODUCT MARKET”    3    

1.14

      “COMPOUND”    3    

1.15

      “CONFIDENTIAL INFORMATION”    3    

1.16

      “CONTRACT YEAR”    4    

1.17

      “CONTROLLED”    4    

1.18

      “CURIS COMPOUND”    4    

1.19

      “CURIS DATA”    4    

1.20

      “CURIS FIELD”    4    

1.21

      “CURIS MATERIALS”    5    

1.22

      “CURIS OPTION COMPOUND”    4    

1.23

      “CURIS PATENT RIGHTS”    4    

1.24

      “CURIS STAFFING LEVEL”    5    

1.25

      “CURIS TECHNOLOGY”    5    

1.26

      “CURIS THIRD PARTY AGREEMENTS”    5    

1.27

      “DEFAULT”    5    

1.28

      “DERIVED COMPOUND”    5    

1.29

      “DEVELOPMENT CANDIDATE”    5    

1.30

      “DEVELOPMENT COMPOUND”    6    

1.31

      “DEVELOPMENT TRACK”    6    

1.32

      “EFFECTIVE DATE”    6    

1.33

      “EMEA    6    

1.34

      “EUROPE”    6    

1.35

      “EVALUATION TAIL”    6    

1.36

      “EXECUTIVE BOARD”    6    

1.37

      “FDA”    6    

1.38

      “FIRST COMMERCIAL SALE”    6    

1.39

      “FTE SCIENTIST”    6    

1.40

      “HATCH-WAXMAN ACT”    7    

1.41

      “HEDGEHOG PATHWAY”    7    

1.42

      “HIT COMPOUND”    7    

1.43

      “HSR ACT”    7

 

i



--------------------------------------------------------------------------------

CONFIDENTIAL

 

   

1.44

 

    “HSR CLEARANCE DATE”

   7    

1.45

 

    “HSR FILING”

   7    

1.46

 

    “IND”

   8    

1.47

 

    “JOINT INVENTIONS”

   8    

1.48

 

    “JOINT STEERING COMMITTEE” OR “JSC”

   8    

1.49

 

    “LEAD COMPOUND”

   8    

1.50

 

    “LOCAL ADMINISTRATION”

   8    

1.51

 

    “MAJOR MARKET COUNTRY”

   9    

1.52

 

    “NET SALES”

   9    

1.53

 

    “OPTION COMPOUND”

   10    

1.54

 

    “OPTION PRODUCT”

   10    

1.55

 

    “ORPHAN COMPOUND”

   10    

1.56

 

    “ORPHAN DEVELOPMENT COMPOUND”

   10    

1.57

 

    “ORPHAN INDICATION”

   11    

1.58

 

    “ORPHAN PRODUCT”

   11    

1.59

 

    “PATENT RIGHTS”

   11    

1.60

 

    “PATHWAY ACTIVATOR ACTIVITY”

   11    

1.61

 

    “PHASE II TRIAL”

   11    

1.62

 

    “PIVOTAL TRIAL”

   11    

1.63

 

    “PRODUCT”

   11    

1.64

 

    “PROGRAM INVENTIONS”

   11    

1.65

 

    “REGULATORY APPROVAL”

   12    

1.66

 

    “REGULATORY APPROVAL APPLICATION”

   12    

1.67

 

    “REGULATORY AUTHORITY”

   12    

1.68

 

    “RESEARCH FIELD”

   12    

1.69

 

    “RESEARCH MATERIALS”

   12    

1.70

 

    “RESEARCH PLAN”

   13    

1.71

 

    “RESEARCH PROGRAM”

   13    

1.72

 

    “RESEARCH PROGRAM MATERIALS”

   13    

1.73

 

    “RESEARCH TERM”

   13    

1.74

 

    “REVERTED COMPOUND”

   13    

1.75

 

    “ROYALTY TERM”

   13    

1.76

 

    “STOCK PURCHASE AGREEMENT”

   13    

1.77

 

    “TECHNOLOGY”

   13    

1.78

 

    “TERRITORY”

   14    

1.79

 

    “THIRD PARTY”

   14    

1.80

 

    “VALID PATENT CLAIM”

   14    

1.81

 

    “WYETH COMPOUND”

   14    

1.82

 

    “WYETH DATA”

   14    

1.83

 

    “WYETH FIELD”

   14    

1.84

 

    “WYETH MATERIALS”

   14    

1.85

 

    “WYETH OPTION”

   14    

1.86

 

    “WYETH TECHNOLOGY”

   15

2.

 

        LICENSES

   15    

2.1

 

    EXCLUSIVE LICENSES TO WYETH.

   15    

2.2

 

    BACKGROUND RIGHTS.

   16    

2.3

 

    LICENSES TO CURIS.

   16    

    2.3.1       Research Program License.

   16    

    2.3.2      Curis Field License.

   16    

2.4

 

    CURIS RETAINED RIGHTS.

   16    

2.5

 

    SUBLICENSES.

   17

 

ii



--------------------------------------------------------------------------------

CONFIDENTIAL

 

   

2.6

      DIRECT LICENSES TO AFFILIATES OF WYETH.    17    

2.7

      WYETH OPTION.    18    

    2.7.1      Option.

   18    

    2.7.2      Standstill.

   18    

    2.7.3      Notice.

   18    

    2.7.4      Exercise of Option; Negotiation of Agreement.

   19    

    2.7.5      Restrictions.

   19    

2.8

      CURIS OPTION.    20    

2.9

      RIGHT OF REFERENCE.    20    

2.10

      PRESERVATION OF RIGHTS.    21

3.

          RESEARCH PROGRAM.    21    

3.1

      SCOPE AND CONDUCT OF THE RESEARCH PROGRAM.    21    

3.2

      EXCLUSIVITY.    23    

3.3

      COLLABORATORS.    24    

3.4

      FUNDING OF THE RESEARCH PROGRAM.    25    

    3.4.1      Wyeth’s Funding Obligation.

   25    

    3.4.2      Reporting and Reconciliation.

   25    

    3.4.3      Records and Audits.

   26    

3.5

      REPORTING AND DISCLOSURE.    26    

    3.5.1      Reports.

   26    

    3.5.2      Quarterly Meetings.

   27    

    3.5.3      Disclosure.

   27    

3.6

      DATA.    27    

    3.6.1      Storage/Archiving.

   27    

    3.6.2      Ownership.

   27    

3.7    

  MATERIALS.    28    

    3.7.1      Research Program Materials.

   28    

    3.7.2      Curis Materials.

   29    

    3.7.3      Wyeth Materials.

   29    

    3.7.4      Use of Materials; Disclaimer.

   30    

3.8

      TERM OF THE RESEARCH PROGRAM.    30    

3.9

      EVALUATION TAIL.    30    

3.10

      COMPOUNDS.    31    

    3.10.1      Contribution of Curis Compounds.

   31    

    3.10.2      Wyeth’s Right to Select Compounds.

   31    

    3.10.3      Reversion of Compounds.

   31    

3.11

  COMPOUND INVENTORY.    31

4.

          MANAGEMENT OF THE RESEARCH PROGRAM.    32    

4.1

      JOINT STEERING COMMITTEE.    32    

4.2

      FUNCTION OF JOINT STEERING COMMITTEE.    32    

4.3

      MEETINGS OF THE JSC.    33    

4.4

      DECISIONS OF THE JOINT STEERING COMMITTEE.    34    

4.5

      EXECUTIVE BOARD.    34    

4.6

      PROJECT LEADERS.    34    

4.7

      AVAILABILITY OF EMPLOYEES.    34    

4.8

      VISIT TO FACILITIES.    35

5.

          DEVELOPMENT AND MARKETING.    35    

5.1

      DEVELOPMENT OF AGREEMENT COMPOUNDS.    35    

5.2

      DEVELOPMENT OF OPTION COMPOUNDS.    35

 

 

iii



--------------------------------------------------------------------------------

CONFIDENTIAL

 

   

5.3

 

    WYETH PERFORMANCE.

   35    

5.4

 

    REPORTS.

   36    

5.5

 

    REGULATORY SUBMISSIONS.

   36    

5.6

 

    MANUFACTURING.

   36    

5.7

 

    REGULATORY REPORTING.

   37

6.

 

    CONSIDERATION.

   37    

6.1

 

    INITIAL PAYMENT.

   37    

6.2

 

    CURIS STOCK.

   37    

6.3

 

    DEVELOPMENT PAYMENTS.

   38    

6.4

 

    ADDITIONAL DEVELOPMENT PAYMENTS.

   38    

6.5

 

    APPROVAL PAYMENTS.

   39    

6.6

 

    ROYALTIES.

   39    

    6.6.1      Products.

   39    

    6.6.2      Certain Option Products.

   40    

6.7

 

    ADJUSTMENTS TO ROYALTIES.

   40    

    6.7.1      Wyeth’s Third Party Agreements.

   40    

    6.7.2      Curis Third Party Agreements.

   41    

    6.7.3      Competing Products.

   41    

6.8

 

    NO PROJECTIONS.

   41    

6.9

 

    ROYALTY REPORTS; PAYMENTS.

   42    

6.10

 

    WITHHOLDING TAXES.

   42    

6.11

 

    BOOKS AND RECORDS; AUDIT RIGHTS.

   43

7.

 

    INTELLECTUAL PROPERTY.

   44    

7.1

 

    INVENTIONS.

   44    

7.2

 

    PATENT APPLICATIONS.

   45    

    7.2.1      Filing, Prosecution and Maintenance of Patent Rights.

   45    

    7.2.2      Patent Costs.

   48    

    7.2.3      Cooperation.

   49    

7.3

 

    PATENT TERM EXTENSIONS.

   49    

7.4

 

    PATENT CERTIFICATIONS.

   50    

    7.4.1      Notice; Actions.

   50    

    7.4.2      Orange Book Listings.

   50    

7.5

 

    ENFORCEMENT OF PATENT RIGHTS.

   50    

    7.5.1      Notice.

   50    

    7.5.2      Course of Action.

   51    

    7.5.3      Cooperation.

   51    

    7.5.4      Settlements; Recoveries.

   51    

7.6

 

    COOPERATION.

   52    

7.7

 

    REVOCATION OR INVALIDITY ACTIONS.

   52    

7.8

 

    PATENT INFRINGEMENT CLAIMS.

   52

8.

 

    CONFIDENTIALITY.

   53    

8.1

 

    CONFIDENTIALITY.

   53    

8.2

 

    AUTHORIZED DISCLOSURE AND USE.

   54    

    8.2.1      Disclosure.

   54    

    8.2.2      Use.

   55    

8.3

 

    CERTAIN REGULATORY FILINGS.

   55    

8.4

 

    PUBLIC ANNOUNCEMENTS; PUBLICATIONS.

   55    

    8.4.1      Announcements.

   55    

    8.4.2      Initial Press Release.

   56

 

iv



--------------------------------------------------------------------------------

CONFIDENTIAL

 

   

8.5

      SCIENTIFIC PUBLICATIONS.    56

9.

      REPRESENTATIONS AND WARRANTIES.    56    

9.1

      REPRESENTATIONS AND WARRANTIES OF EACH PARTY.    56    

9.2

      ADDITIONAL REPRESENTATIONS AND WARRANTIES OF CURIS.    57    

9.3

      REPRESENTATION BY LEGAL COUNSEL.    58    

9.4

      NO INCONSISTENT AGREEMENTS.    59    

9.5

      DISCLAIMER.    59

10.

      GOVERNMENT APPROVALS; TERM; TERMINATION.    59    

10.1

      GOVERNMENT APPROVALS.    59    

    10.1.1      HSR Filing.

   59    

    10.1.2      Other Government Approvals.

   59    

    10.1.3      Cooperation.

   59    

10.2

      EXPIRATION.    60    

10.3

      TERMINATION UPON HSR DENIAL.    60    

10.4

      BLOCKING PATENTS.    60    

10.5

      TERMINATION OF RESEARCH PROGRAM UPON AN ACQUISITION.    61    

10.6

      TERMINATION BY WYETH WITHOUT CAUSE.    62    

10.7

      TERMINATION BY WYETH FOR SAFETY REASONS.    62    

10.8

      DEFAULT.    62    

    10.8.1      Notice of Default and Cure Period.

   62    

    10.8.2      Right to Terminate.

   62    

    10.8.3      Notice of Termination.

   63    

10.9

      EFFECTS OF TERMINATION.    63    

    10.9.1      Termination of Research Program.

   63    

    10.9.2      Termination by Wyeth Under Section 10.6.

   64    

    10.9.3      Termination by Wyeth under Section 10.7.

   64    

    10.9.4      Termination by Curis under Section 10.8.2(a).

   65    

    10.9.5      Termination by Curis under Section 10.8.2(b).

   66    

    10.9.6      Termination by Wyeth under Section 10.8.2(c).

   66    

10.10

      BANKRUPTCY.    66    

10.11

      ACCRUED RIGHTS; SURVIVAL.    67    

10.12

      LIABILITIES.    68

11.

      INDEMNITY; INSURANCE.    68    

11.1

      INDEMNIFICATION BY WYETH.    68    

11.2

      INDEMNIFICATION BY CURIS.    68    

11.3

      PROCEDURE.    69    

11.4

      INSURANCE.    69

12.

      MISCELLANEOUS.    70    

12.1

      ASSIGNMENT.    70    

12.2

      FORCE MAJEURE.    70    

12.3

      NOTICES.    71    

12.4

      APPLICABLE LAW.    72    

12.5

      DISPUTE RESOLUTION.    72    

    12.5.1      Executive Mediation.

   72    

    12.5.2      Remedies.

   72    

    12.5.3      Jurisdiction.

   73    

    12.5.4      Provisional Remedies.

   73    

12.6

      NO CONSEQUENTIAL DAMAGES.    73

 

v



--------------------------------------------------------------------------------

CONFIDENTIAL

 

   

12.7

      ENTIRE AGREEMENT.    73    

12.8

      HEADINGS.    73    

12.9

      SEVERABILITY.    73    

12.10

      INDEPENDENT CONTRACTORS.    74    

12.11

      WAIVER.    74    

12.12

      INTERPRETATION.    74    

12.13

      PERFORMANCE BY AFFILIATES.    74    

12.14

      COUNTERPARTS.    75

 

Exhibit 1.23

  Curis Patent Rights        

Exhibit 1.26

  Curis Third Party Agreements        

Exhibit 9.2

  Exceptions to Representations and Warranties        

 

vi



--------------------------------------------------------------------------------

CONFIDENTIAL

 

COLLABORATION, RESEARCH AND LICENSE AGREEMENT

 

THIS AGREEMENT, dated as of January 12, 2004 (the “Signature Date”), between
Wyeth, a Delaware corporation, acting through its Wyeth Pharmaceuticals
Division, with a place of business at 500 Arcola Road, Collegeville,
Pennsylvania 19426 (“Wyeth”), and Curis Incorporated, a Delaware corporation
having its principal offices at 61 Moulton Street, Cambridge, Massachusetts
02138. Wyeth and Curis may each be referred to herein individually as a “Party”
and collectively as the “Parties”.

 

W I T N E S S E T H:

 

WHEREAS, Curis possesses scientific and proprietary technology and data and
resources relating to the Hedgehog Pathway (as defined below); and

 

WHEREAS, Wyeth possesses scientific and technical resources relating to the
development and commercialization of pharmaceutical products for the treatment
of neurodegenerative and other diseases, and desires to obtain a license to
Curis’ proprietary technology to further develop and commercialize
pharmaceutical products for the treatment of, among other diseases,
neurodegenerative diseases and neuropathies;

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, the Parties hereto mutually agree as follows:

 

1. DEFINITIONS.

 

  1.1 “Activator Compound” shall mean a Compound whose biological activity is
achieved in whole or in material part through activation of the Hedgehog
Pathway.

 

  1.2 “Affected Product” shall mean with respect to a country in the Territory,
an Agreement Product sold in such country by Wyeth, its Affiliates or
sublicensees.

 

  1.3 “Affiliate” shall mean any corporation, partnership or other entity that
controls, is controlled by, or is under common control with, the Party, person
or entity specified. A corporation or other entity shall be regarded as in
control of another corporation or entity if it owns, directly or indirectly, at
least fifty percent (50%) of the voting or equity rights of the other
corporation or entity authorized to cast votes in any election of directors or,
in the case of a non-corporate entity, with the power to direct the management
and policies of such non-corporate entity. Notwithstanding the foregoing, the
term “Affiliate” shall not include subsidiaries in which a Party or its
Affiliates owns a majority of the ordinary voting power to elect a majority of
the board of directors or other governing body, but is restricted from electing
such majority by contract or otherwise, until such time as such restrictions are
no longer in effect.

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  1.4 “Agreement” shall mean this document, together with all Exhibits hereto.

 

  1.5 “Agreement Compound” shall mean a Curis Compound, Wyeth Compound or
Collaboration Compound which has progressed to the level of Lead Compound or
beyond. For the sake of clarity, “Agreement Compound” shall not include any
Reverted Compound. Notwithstanding the foregoing, any Wyeth Compound that is in
Wyeth’s Development Track and, subsequent to entering Wyeth’s Development Track
is determined to be an Activator Compound through the use of the Curis
Technology hereunder shall nevertheless not be considered to be an Agreement
Compound hereunder unless, (i) based on such determination that such Wyeth
Compound is also an Activator Compound, Wyeth elects to develop such Compound
for therapeutic indications not then included in Wyeth’s development plan for
such Wyeth Compound wherein such Wyeth Compound would exert its therapeutic
effect for such additional therapeutic indications via activation of the
Hedgehog Pathway; or (ii) manufacture, use or sale of such Compound would
otherwise require a license under the Curis Patents.

 

  1.6 “Agreement Product” shall mean any Product or Option Product.

 

  1.7 “Agreement Protein” shall mean the Hedgehog protein (as described in [**],
included in the [**] which have [**]”Clinical Development Candidate” shall mean
a Development Candidate that, according to Wyeth’s then current normal and
customary selection criteria for entry into Development Track, is designated by
Wyeth or nominated by the JSC and approved by Wyeth as a candidate for further
development toward IND filing, which further development may include, without
limitation GMP synthesis, pre-IND toxicology studies and pre-IND formulation
studies.

 

  1.9 “Collaboration Compound” shall mean any Compound that (i) is not a Wyeth
Compound or a Curis Compound and (ii) is screened or first synthesized by either
Wyeth or Curis, or by Wyeth and Curis jointly, in the conduct of the Research
Program.

 

  1.10 “Collaboration Technology” shall mean that subset of Curis Technology and
Wyeth Technology conceived or reduced to practice in the conduct of the Research
Program.

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  1.11 “Commercially Reasonable Efforts” shall mean, with respect to the efforts
to be expended by a Party with respect to any objective, reasonable, diligent,
good faith efforts to accomplish such objective as such Party would normally use
to accomplish a similar objective under similar circumstances, it being
understood and agreed that with respect to the research, development or
commercialization of any Agreement Compound or Agreement Product, such efforts
shall be substantially equivalent to those efforts and resources commonly used
by a Party for a compound or product owned by it or to which it has rights,
which compound or product is at a similar stage in its development or product
life and is of similar market potential taking into account cost of development,
regulatory risk, efficacy, safety, reimbursement factors, pricing, cost of sales
and marketing, product life cycle, parallel importation considerations,
Regulatory Authority-approved labeling, the competitiveness of alternative
products in the marketplace or reasonably anticipated to enter the marketplace,
the patent and other proprietary position of the Agreement Compound or Agreement
Product, the likelihood of regulatory approval given the regulatory structure
involved, the actual or anticipated profitability of the Agreement Compound or
Agreement Product taking into account the royalties payable to licensors of
patent or other intellectual property rights, alternative products and other
relevant commercial factors. Commercially Reasonable Efforts shall be determined
on a market-by-market basis for a particular Agreement Compound or Agreement
Product, and it is anticipated that the level of effort will change over time
(including, to the extent appropriate, the reduction or cessation of active
promotional efforts), reflecting changes in the status of the Agreement Compound
or Agreement Product and the market(s) involved.

 

  1.12 “Competing Product” shall mean a product (other than a Product sold by a
sublicensee of Wyeth) sold under a Regulatory Approval in a country of the
Territory by a Third Party that contains as its principal active ingredient the
same Activator Compound as is in the Affected Product in such country.

 

  1.13 “Competing Product Market” shall mean, with respect to a country in the
Territory, the sum of (i) the units sold of Competing Products in such country
and (ii) the units sold of the Affected Product in such country

 

  1.14 “Compound” shall mean a [**] compound (including, without limitation,
[**].

 

  1.15 “Confidential Information” shall mean, with respect to a Party, all
non-public proprietary data or information Controlled by such Party, including
laboratory notebooks, progress reports hereunder and unpublished patent
applications, that are disclosed to the other Party in connection with this
Agreement or information designated as “Confidential Information” of such Party
hereunder, subject, in either case, to the exceptions set forth in Section 8.2.

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  1.16 “Contract Year” shall mean each successive one (1) year period during the
Research Term wherein the first such one (1) year period begins on the Effective
Date.

 

  1.17 “Controlled” shall mean possession of the ability to grant the other
Party access, a license or sublicense (as applicable) as provided for herein
without violating the terms of any agreement or other arrangement with any Third
Party existing at the time such Party would be first required hereunder to grant
the other Party such access, license or sublicense.

 

  1.18 “Curis Compound” shall mean (i) a Compound from a compound library
Controlled by Curis or one of its Affiliates as of the Effective Date, which
Compound is contributed by Curis hereunder as part of the Research Program in
accordance with the terms set forth in Section 3.10.1, (ii) a Compound [**] of
the Research Program at any time during the Research Term, which Compound is
contributed by Curis hereunder as part of the Research Program in accordance
with the terms set forth in Section 3.10.1, or (iii) a Compound [**]. For
purposes of this definition, [**] such Compound [**]

 

  1.19 “Curis Data” shall have the meaning set forth in Section 3.6.2 hereof.

 

  1.20 “Curis Field” shall mean [**] Compounds [**] Compounds [**], including
but not limited to the [**] Compound [**]

 

  1.21 “Curis Materials” shall mean proprietary Research Materials (other than
Research Program Materials) Controlled by Curis as of the Effective Date or
coming into Curis’ Control during the Research Term, which Research Materials
are used by Curis in the conduct of the Research Program or are provided by
Curis to Wyeth for use in the Research Program or in connection with the
development by Wyeth of Agreement Compounds or Agreement Products under this
Agreement. Curis will own those Curis Materials supplied by Curis to Wyeth
hereunder.

 

  1.22 “Curis Option Compound” shall mean a Collaboration Compound (i) which is
also an Activator Compound and (ii) for which Curis has exercised the option
granted to it under Section 2.8 hereof.

 

  1.23

“Curis Patent Rights” shall mean those Patent Rights (other than Joint Patent
Rights) Controlled by Curis as of the Effective Date or coming into the Control
of Curis or its Affiliates during the term of this Agreement, which Patent
Rights are

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

necessary for the discovery, research, development or commercialization of any
Hit Compound, Activator Compound, Agreement Compound, or Agreement Product. All
patent applications and patents known to be existing as of the Signature Date
and included within the Curis Patent Rights are identified in Exhibit 1.23
attached hereto

 

  1.24 “Curis Staffing Level” shall mean that number of Curis FTE Scientists
assigned to work on the Research Program in accordance with Section 3.1(d)
hereof, for which Wyeth is obligated to reimburse Curis in accordance with
Section 3.4 hereof.

 

  1.25 “Curis Technology” shall mean all Technology Controlled by Curis on the
Effective Date or during the term of this Agreement, including Curis Compounds
and Curis’ rights in Joint Inventions, that claims or describes, or is necessary
for the discovery, characterization, design, development or commercialization of
Activator Compounds, Hit Compounds, Agreement Compounds and/or Agreement
Products.

 

  1.26 “Curis Third Party Agreements” shall mean those Agreements identified on
Exhibit 1.26 attached hereto, which agreements are between Curis or any of its
Affiliates and the indicated Third Parties, that relate to the Curis Technology,
to any Agreement Compound, to the Hedgehog Pathway or to the Agreement Protein.

 

  1.27 “Default” shall mean a breach of a Party’s obligations, representations
or warranties under this Agreement, which breach is of such magnitude that,
unless it is cured, it materially and significantly frustrates the benefit of
the bargain and the principal purposes reasonably sought to be achieved by the
other Party in entering into this Agreement or precludes such Party from
performing its material obligations under the terms and conditions of this
Agreement.

 

  1.28 “Derived Compound” shall mean a Compound [**] that (i) [**] in the [**]
Compound, and (ii) was [**] Compound [**] at least [**] at least [**] In view of
the iterative nature of deriving Compounds, for the avoidance of doubt, a
“Derived Compound” shall include any [**] Derived Compound [**].

 

  1.29 “Development Candidate” shall mean a Lead Compound that, according to the
criteria established by the JSC, is sufficiently active and specific to warrant
further exploration as a potential Clinical Development Candidate (lead/series
optimization; identification of a backup; pharmacology, acute tox, etc.).

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  1.30 “Development Compound” shall mean a Clinical Development Candidate for
which Wyeth has filed an IND with a Regulatory Authority in a Major Market
Country seeking approval to initiate clinical trials in humans.

 

  1.31 “Development Track” shall mean the research and development program for a
Compound initiated upon designation by Wyeth’s Discovery Board (or any successor
or substitute entity) in its sole discretion, of such Compound for advancement
to pre-development stage (“Phase 0” or any successor or substitute designation)
pursuant to Wyeth’s internal criteria and procedures.

 

  1.32 “Effective Date” shall mean the later of (a) the date first set forth
above as the Signature Date, (b) the date on which a determination is made by
Wyeth that a notification of this Agreement is not required to be made under the
HSR Act or (c) if Wyeth determines that a notification of this Agreement is
required to be made under the HSR Act, the HSR Clearance Date.

 

  1.33 “EMEA shall mean the European Medicines Evaluation Agency or any
successor agency thereof.

 

  1.34 “Europe” shall mean the member countries of the European Union and the
member countries of the European Economic Area.

 

  1.35 “Evaluation Tail” shall mean the one (1) year period following the
expiration of the Research Term.

 

  1.36 “Executive Board” shall mean a committee comprised of Wyeth’s Senior Vice
President for Discovery Research and Curis’ Chief Scientific Officer, or their
respective designees, which committee would be responsible for (i) approving the
Annual Budget or any modifications thereto and (ii) approving the Staffing Level
or any modifications thereto.

 

  1.37 “FDA” shall mean the Food and Drug Administration of the United States
Department of Health and Human Services or any successor agency thereof.

 

  1.38 “First Commercial Sale” shall mean, with respect to any Agreement
Product, the first sale by Wyeth, its Affiliates or sublicensees (other than
Curis) to a Third Party of such Agreement Product in a country after all
required marketing and pricing or reimbursement approvals have been granted by
the applicable Regulatory Authority for such country.

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  1.39 “FTE Scientist” shall mean a full time equivalent scientific person year,
consisting of a total of [**] ([**]) hours per year of scientific work on or
directly related to the Research Program. Such output must come from a
scientific person holding a Bachelor of Science or graduate-level scientific
degree (or such other person who regularly performs duties for a Party similar
to those performed by persons holding such degrees) whose work is dedicated
entirely to the Research Program. Scientific work on or directly related to the
Research Program can include, but is not limited to, experimental laboratory
work, recording and writing up results, reviewing literature and references,
holding scientific discussions, managing and leading scientific staff, carrying
out management duties related to the Research Program, writing up results for
publications or presentation and attending or presenting appropriate education
programs, seminars and symposia.

 

  1.40 “Hatch-Waxman Act” shall mean the United States Drug Price Competition
and Patent Term Restoration Act of 1984 (Pub. Law 98-471), and the rules and
regulations promulgated thereunder (or any successor thereto) and any equivalent
legal requirements in other countries, as in effect from time to time during the
term of this Agreement.

 

  1.41 “Hedgehog Pathway” shall mean the [**] Hedgehog[**] as evidenced by the
[**]

 

  1.42 “Hit Compound” shall mean any Activator Compound that is demonstrated by
initial screening (x) in the Research Program or (y) by Curis (with respect to
Compounds Controlled by Curis) prior to the Effective Date, to have Pathway
Activator Activity at a minimum level specified by the JSC.

 

  1.43 “HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended, and the rules and regulations promulgated thereunder.

 

  1.44 “HSR Clearance Date” shall mean the earliest date on which the Parties
have actual knowledge that all applicable waiting periods under the HSR Act with
respect to the transactions contemplated hereunder have expired or have been
terminated.

 

  1.45 “HSR Filing” shall mean filings by Wyeth and Curis with the United States
Federal Trade Commission and the Antitrust Division of the United States
Department of Justice of a Notification and Report Form for Certain Mergers and
Acquisitions (as that term is defined in the HSR Act) with respect to the
matters set forth in this Agreement, together with all required documentary
attachments thereto.

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  1.46 “IND” shall mean an Investigational New Drug Application covering a
Product filed with the FDA pursuant to 21 CFR 312.20 or an equivalent filing in
any other Major Market Country required for the clinical testing in humans of a
pharmaceutical product.

 

  1.47 “Joint Inventions” shall mean all Program Inventions for which it is
determined, in accordance with United States patent law, that both: (i) one or
more employees, consultants or agents of Curis or any other persons obliged to
assign such Program Invention to Curis; and (ii) one or more employees,
consultants or agents of Wyeth or any other persons obliged to assign such
Program Invention to Wyeth, are joint inventors of such Program Invention.

 

  1.48 “Joint Steering Committee” or “JSC” shall mean a committee comprised of
up to four (4) representatives of each of Curis and Wyeth (or such lesser number
as the JSC may determine) responsible for the supervision and coordination of
the Research Program as set forth in Article 3 below.

 

  1.49 “Lead Compound” shall mean (i) a Curis Compound, a Wyeth Compound or a
Collaboration Compound that is identified during the conduct of the Research
Program as being an Activator Compound, that is identified by Curis (with
respect to Compounds Controlled by Curis) prior to the Effective Date as having
Pathway Activator Activity at or above a minimum level specified by the JSC, or
that is identified by or for Wyeth during the Evaluation Tail as having Pathway
Activator Activity at or above a minimum level specified by the JSC; and (ii)
any Derived Compound of the foregoing or any Derived Compound of a Hit Compound
that is identified by or for either Party after the Research Term as being an
Activator Compound. Notwithstanding the foregoing, (A) any Wyeth Compound for
which development efforts are conducted by Wyeth after the Research Term without
the use of any Curis Technology and (B) any Curis Compound that was not
designated as a Lead Compound prior to the end of the Evaluation Tail and where
development efforts are conducted by Curis after the Research Term, which Wyeth
Compound or Curis Compound is developed or commercialized solely for the
treatment or prevention of diseases in humans whose therapeutic, prophylactic or
other beneficial effects are not mediated, in whole or in material part, through
activation of the Hedgehog Pathway, shall not be deemed a Lead Compound, even if
such Compound tested positive as a Activator Compound during the Research Term.

 

  1.50

“Local Administration” shall mean the administration of a Compound at or near
the target site desired to be affected by the Compound (e.g., within the lumen
of a vessel where it is desired to prevent restenosis after implantation of a
cardiovascular stent coated with the Compound) in order to achieve a high local

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

concentration (as opposed to a diffused systemic concentration) of such Compound
at or near such target site. For the sake of clarity “Local Administration”
shall not include any administration of a Compound at a site distally located to
the target site, including, without limitation, oral administration or
administration via intravenous catheter or other parenteral methods.

 

  1.51 “Major Market Country” shall mean [**].

 

  1.52 “Net Sales” with respect to any Agreement Product shall mean the gross
amount invoiced by Wyeth, its Affiliates, licensees or sublicensees (including
any co-marketing partners), to unrelated third persons less, to the extent
included in the gross invoice amount, the reasonable and customary deductions
for: (i) trade, quantity and cash discounts and allowances actually allowed or
given; (ii) freight, shipping insurance and other transportation expenses
incurred in transporting such Agreement Product in final form to such customers;
(iii) credits or refunds actually allowed for rejections, defects or recalls of
such Agreement Products, outdated or returned Agreement Products, or retroactive
price reductions; (iv) sales, value-added, excise taxes, tariffs and duties, and
other taxes directly related to the sale (but not including taxes assessed
against the income derived from such sale); (v) chargebacks granted to
wholesalers; (vi) rebates, including managed care, Medicaid and other
governmental rebates, in respect of the sales of the Agreement Products; and
(vii) management fees paid during the relevant time period to group purchasing
organizations and relating specifically to the sale of the Agreement Product to
its members. All such discounts, allowances, credits, rebates and other
deductions shall be fairly and equitably allocated to the Agreement Products and
other products or services of Wyeth, its Affiliates, licensees or sublicensees
such that the Agreement Products do not bear a disproportionate portion of such
deductions. The transfer of Agreement Products by Wyeth or one of its Affiliates
to either (i) another Affiliate of Wyeth or (ii) a licensee or sublicensee of
Wyeth, shall not be considered a sale; in such cases, Net Sales shall be
determined based on the invoiced sales price by the Affiliate, licensee or
sublicensee to an unrelated third person, less the deductions allowed under this
Section 1.52. Every other commercial use or disposition of a Agreement Product
by Wyeth or its Affiliates, licensees or sublicensees in barter or other
transactions (other than dispensing of reasonable and customary quantities of
promotional samples) shall be considered a sale of such Agreement Product at the
weighted average Net Sales price for such Agreement Product during the preceding
quarter.

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL

 

With respect to a Agreement Product that contains one or more Agreement
Compounds combined as a single pharmaceutical product with one or more other
therapeutically active ingredients (other than any drug delivery vehicles,
adjuvants, or excipients)(a “Combination Product”), the Net Sales of such
Combination Product shall first be calculated in accordance with the definition
of Net Sales set forth above, and then the Net Sales of such Combination Product
shall be determined on a country-by-country basis as follows:

 

  (i) multiply the Net Sales of such Combination Product by the fraction
A/(A+B), where A is the total of the average selling prices of such Agreement
Compound(s) when sold separately as a pharmaceutical product in such country and
B is the total of the average selling prices of each other active ingredient
when sold alone as a pharmaceutical product in such country; or

 

  (ii) if either the average selling price of all Agreement Products containing
as their sole active ingredient an Agreement Compound in such Combination
Product or the average selling price of all other active ingredients in such
Combination Product is not available, multiply the Net Sales of such Combination
Product by a percentage, determined by mutual agreement of the Parties, which
represents the proportionate economic value contributed by the Agreement
Compound(s) in such Combination Product.

 

Notwithstanding the foregoing, Net Sales shall not include any consideration
received by Wyeth, its Affiliates, licensees or sublicensees in respect of the
sale, use or other disposition of a Agreement Product in a country as part of a
clinical trial prior to the receipt of all marketing and pricing or
reimbursement approvals by Regulatory Authorities in such country required to
commence full commercial sales of such Agreement Product in such country.

 

Additionally, for the sake of clarity, sales of a Agreement Product in any
country of the Territory after the expiration of the Royalty Term for such
Agreement Product in such country shall not be included in the calculation of
Net Sales for such Agreement Product.

 

  1.53 “Option Compound” shall have the meaning set forth in Section 2.7.1
hereof.

 

  1.54 “Option Product” shall mean any product for commercial sale containing an
Option Compound.

 

  1.55 “Orphan Compound” shall mean a Reverted Compound or Curis Option Compound
being developed by Curis for use in an Orphan Indication.

 

  1.56 “Orphan Development Compound” shall mean an Orphan Compound for which
Wyeth has exercised the Wyeth Option.

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  1.57 “Orphan Indication” shall mean a therapeutic indication wherein a
Compound being developed for the treatment thereof would qualify for designation
as an Orphan Drug according to the criteria specified by the U.S. FDA and as set
forth in the U.S. Orphan Drug Act (21 USC 360aa, et seq.).

 

  1.58 “Orphan Product” shall mean a product for commercial sale containing an
Orphan Development Compound.

 

  1.59 “Patent Rights” shall mean all rights and interests in and to all issued
patents and pending patent applications in any country, including all
provisional applications, substitutions, continuations, continuations-in-part,
divisions, and renewals, all letters patent granted thereon, and all
patents-of-addition, reissues, reexaminations and extensions or restorations by
existing or future extension or restoration mechanisms, including Supplementary
Protection Certificates or the equivalent thereof.

 

  1.60 “Pathway Activator Activity” shall mean the activation of the Hedgehog
Pathway as evidenced by [**].

 

  1.61 “Phase II Trial” shall mean a study of an Agreement Compound in human
patients to determine initial efficacy or dose range finding before initiating a
Pivotal Trial, which study is initiated after the completion of all phase I
clinical trials of such Agreement Compound.

 

  1.62 “Pivotal Trial” shall mean a phase III clinical trial which, if the
pre-defined endpoints are met, is intended to be submitted as the primary part
of a Regulatory Approval Application as statistically significant data in
support of a Product’s safety and efficacy for the intended indication.

 

  1.63 “Product” shall mean any final dosage form of a pharmaceutical product
containing a Development Compound, independent of indication, route of
administration, or dosage strength or form.

 

  1.64 “Program Inventions” shall mean all inventions, discoveries and
improvements (whether or not patentable), necessary or useful to discover,
develop, make, use, or sell pharmaceutical products for clinical use in the
Wyeth Field or Curis Field, including Derived Compounds, Collaboration
Compounds, and inventions, discoveries and improvements relating to the Hedgehog
Pathway or the discovery or use of Activator Compounds, that, in all cases, are
conceived or first reduced to practice in the conduct of the Research Program by
one or more individuals who are employees, agents, consultants or subcontractors
of one of the Parties and who is working on the Research Program at the time of
their inventive contribution.

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  1.65 “Regulatory Approval” shall mean shall mean the technical, medical and
scientific licenses, registrations, authorizations and approvals (including,
without limitation, approvals of Regulatory Approval Applications, supplements
and amendments, pre- and post- approvals, pricing and third party reimbursement
approvals, and labeling approvals) of any national, supra-national, regional,
state or local regulatory agency, department, bureau, commission, council or
other governmental entity, necessary for the commercial manufacture,
distribution, marketing, promotion, offer for sale, use, import, export or sale
of Agreement Products in a regulatory jurisdiction. For the sake of clarity,
Regulatory Approval shall not be deemed to have been obtained for an Agreement
Product in a country until all applicable pricing and reimbursement approvals
have also been obtained for such Agreement Product in such country.

 

  1.66 “Regulatory Approval Application” shall mean an application submitted to
the appropriate Regulatory Authority seeking Regulatory Approval of an Agreement
Product for use in one or more indications in a regulatory jurisdiction within
the Territory.

 

  1.67 “Regulatory Authority” shall mean any national (e.g., the FDA),
supra-national (e.g., the European Commission, the Council of the European
Union, or the European Agency for the Evaluation of Medicinal Products),
regional, state or local regulatory agency, department, bureau, commission,
council or other governmental entity in each country of the Territory involved
in the granting of Regulatory Approval for a Product or whose approval is
required for the conduct of clinical trials of an Agreement Compound in such
country(ies).

 

  1.68 “Research Field” shall mean the discovery, characterization, design,
development and commercialization of Compounds for the treatment or prevention
of neurodegenerative diseases or conditions and/or neuropathies wherein such
Compounds exert such therapeutic, prophylactic or other beneficial effects are
achieved, in whole or in material part, through Pathway Activator Activity.

 

  1.69 “Research Materials” shall mean all knockout and transgenic mice and
other animal models, cell lines, tissue samples, cDNA, genes, plasmids,
constructs, vectors, receptors and other proteins, crystals, and other
biological and chemical materials that are necessary or may be useful as
research tools to conduct the Research Program (other than any Compounds).

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  1.70 “Research Plan” shall mean the plan agreed to by the Parties for the
collaborative conduct of a research and development program to discover and
develop Activator Compounds in the Research Field, as amended from time to time
as agreed by the JSC.

 

  1.71 “Research Program” shall mean the synthesizing of Compounds, screening,
testing, evaluation, optimization, and other activities to be conducted by or on
behalf of the Parties during the Research Term, in accordance with the Research
Plan.

 

  1.72 “Research Program Materials” shall mean Research Materials developed by
Curis and/or Wyeth in the course of conduct of the Research Program. Research
Program Materials also will include the Agreement Protein and clones, cell lines
and other materials encompassing, expressing, and/or containing the Agreement
Protein or any component of the Hedgehog Pathway.

 

  1.73 “Research Term” shall mean the period of time inclusive of the Initial
Term and, to the extent applicable if entered into in accordance with Section
3.8, the First Extension and each Additional Extension.

 

  1.74 “Reverted Compound” shall mean a Compound that reverts to Curis in
accordance with Section 3.10.3 hereof.

 

  1.75 “Royalty Term” shall mean, with respect to each Agreement Product in each
country in the Territory, the period of time ending on the later of: (i) ten
(10) years from the date of the First Commercial Sale of such Agreement Product
in such country; and (ii) the latest date on which the manufacture, use or sale
of such Agreement Product in such country is covered by a Valid Patent Claim.

 

  1.76 “Stock Purchase Agreement” shall mean that certain common stock purchase
and registration rights agreement entered into by and between Wyeth and Curis on
even date herewith.

 

  1.77 “Technology” shall mean Patent Rights, Research Materials, Compounds,
proprietary data, information and all intellectual property, including trade
secrets, know-how, electronic and physical databases of chemical structures and
Compounds, practices, knowledge, skill, experience, test data, and marketing,
sales and manufacturing data, inventions and technology, whether patentable or
not, pertaining to the Hedgehog Pathway and/or activation thereof.

 

13



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  1.78 “Territory” shall mean the entire world.

 

  1.79 “Third Party” shall mean any entity other than Curis or Wyeth and their
respective Affiliates.

 

  1.80 “Valid Patent Claim” shall mean any of: (a) a claim of an issued and
unexpired patent included with the Curis Technology, which claim has not lapsed,
been canceled or become abandoned and has not been declared invalid by a
decision or judgment of a court or other appropriate body of competent
jurisdiction, and which has not been admitted to be invalid or unenforceable
through reissue or disclaimer, or (b) a claim of a pending application included
with the Curis Technology for a patent to the extent the invention described in
such claim has not been abandoned without being refiled in another application
or finally rejected by an administrative agency action from which no appeal can
be taken, or shall not have been pending for more than seven (7) years. For
purposes of this definition, time periods shall be measured cumulatively for
claims in a later filed application in a country which are substantially the
same as claims in an earlier filed application in that country (other than a
provisional patent application). If a claim of a patent application that ceased
to be a Valid Patent Claim under clause (b) above due to the passage of time
later issues as part of a patent described within clause (a) above then it shall
again be considered to be a Valid Patent Claim effective as of the issuance of
such patent.

 

  1.81 “Wyeth Compound” shall mean (i) a Compound [**] Wyeth as of the Effective
Date, which Compound is contributed by Wyeth hereunder as part of the Research
Program[**] (ii) a Compound [**] Wyeth [**] Wyeth [**] Wyeth hereunder as part
of the Research Program, or (iii) a Compound [**] Wyeth in accordance with [**].
For purposes of this definition, [**].

 

  1.82 “Wyeth Data” shall have the meaning set forth in Section 3.6.2 hereof.

 

  1.83 “Wyeth Field” shall mean the treatment or prevention of diseases and/or
disorders in humans.

 

  1.84 “Wyeth Materials” shall mean proprietary Research Materials (other than
Research Program Materials) Controlled by Wyeth as of the Effective Date or
coming into Wyeth’s Control during the Research Term, which Research Materials
are used by Wyeth in the conduct of the Research Program or are provided by
Wyeth to Curis for use in the Research Program. Wyeth will own those Wyeth
Materials supplied by Wyeth to Curis hereunder.

 

  1.85 “Wyeth Option” shall mean the right of first negotiation granted to and
exercisable by Wyeth under Section 2.7 hereof.

 

14



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  1.86 “Wyeth Technology” shall mean all Technology Controlled by Wyeth,
including Wyeth Compounds and Wyeth’s rights in Joint Inventions, on the
Effective Date or during the term of this Agreement that relates specifically
to, claims or describes, or is necessary for the discovery, characterization,
design, development or commercialization of Hit Compounds, Agreement Compounds,
Agreement Products, and/or the Agreement Protein.

 

2. LICENSES

 

  2.1 Exclusive Licenses to Wyeth. Curis hereby grants to Wyeth:

 

  (a) during the Research Term, the exclusive worldwide right and license to use
the Curis Technology to the extent necessary to conduct the Research Program;

 

  (b) during the Evaluation Tail, the exclusive worldwide right and license to
use the Curis Technology to the extent necessary to determine whether any of the
then identified Hit Compounds or Activator Compounds can become Lead Compounds
and to further screen and conduct selectivity testing of any Lead Compounds
identified in the Research Term for the purpose of determining whether Wyeth
will select any such Lead Compounds as Development Candidates;

 

  (c) the exclusive royalty-bearing right and license to use the Curis
Technology to develop and have developed Agreement Compounds and Products and to
make, have made, use, import, export, market, offer for sale, sell and have sold
Products in the Territory for use in the Wyeth Field; and

 

  (d) if Wyeth exercises the Wyeth Option with respect to any Option Compound,
the exclusive royalty-bearing right and license to use the Curis Technology to
develop and have developed such Option Compound and any Option Product
containing such Option Compound and to make, have made, use, import, export,
market, offer for sale, sell and have sold such Option Products in the Territory
for use in the Wyeth Field.

 

The licenses granted under paragraphs (c) and (d) of this Section 2.1 shall
continue on an Agreement Product-by-Agreement Product and country-by-country
basis for the duration of the applicable Royalty Term. Upon expiration of each
Royalty Term in each country for each Agreement Product, the license granted to
Wyeth under Section 2.1(c) or Section 2.1(d), as applicable, for such Agreement
Product in such country shall thereafter be a fully paid-up, perpetual,
irrevocable, royalty-free license.

 

15



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  2.2 Background Rights. If the development, manufacture, use, importation,
exportation or sale by Wyeth, its Affiliates or sublicensees of any Agreement
Compound or Agreement Product within the scope of the licenses granted under
this Article 2 would infringe during the term of this Agreement any rights under
Curis Technology or other Technology Controlled by Curis (“Background Rights”)
and which Background Rights are not covered by the applicable grant in this
Article 2, Curis agrees that it will not assert such Background Rights against
Wyeth, its sublicensees, successors or assignees, so as to prevent Wyeth, its
sublicensees, successors or assignees from exercising such license rights to
develop, make, have made, use, import, export, sell and have sold such Agreement
Compound and Agreement Product or to so practice the Collaboration Technology in
the Territory or so as to obtain any payment or consideration, in excess of that
expressly provided for in this Agreement, from Wyeth, its sublicensees,
successors and/or assignees.

 

  2.3 Licenses to Curis.

 

  2.3.1 Research Program License. Wyeth hereby grants to Curis during the
Research Term (i) a non-transferable, non-exclusive right and license, with no
right to sublicense, under the Wyeth Technology to the extent that such right
and license shall be necessary for Curis to perform its obligations under the
Research Program, and (ii) a non-transferable, non-exclusive right and license
to use all data and information generated in the conduct of the Research
Program, but only as shall be reasonably necessary for Curis to perform its
obligations under the Research Program.

 

  2.3.2 Curis Field License. Subject to Section 2.7 below, Wyeth hereby grants
to Curis an irrevocable, exclusive sublicense under that Curis Technology
licensed to Wyeth under Section 2.1 above for Curis to develop, make, have made,
offer for sale, sell and have sold Reverted Compounds for use in the Curis
Field. For the sake of clarity, the license granted to Curis under this Section
2.3.2 shall include no right to any Wyeth Compound.

 

  2.4

Curis Retained Rights. The exclusive licenses granted to Wyeth in Section 2.1
above shall be subject to the retention by Curis of a non-exclusive right and
license (with no right to sublicense, except to its Affiliates), to the extent
necessary for Curis to perform its obligations under the Research Program
hereunder and for [**]. For the avoidance of doubt, Curis retains a
non-exclusive right and license, with rights to sublicense, consistent with
those obligations contained in the Curis Third Party Agreements, to the Curis
Technology, including the Research Materials and Agreement Protein, and the
Curis Patents associated with the Agreement Protein, to the limited extent
necessary for Curis to perform

 

16



--------------------------------------------------------------------------------

CONFIDENTIAL

 

its obligations under such Curis Third Party Agreements, provided, however, that
in no event shall Curis grant to any Third Party and right to make, use or
commercialize any Agreement Compound except to the extent permitted under
Section 2.7 hereof. In addition, for clarification purposes, Curis expressly
reserves the right to practice and to grant licenses under the Curis Technology
[**] that are [**] and no explicit or implied license is granted to Wyeth [**]
under the Curis Technology.

 

  2.5 Sublicenses. Neither Party may grant any sublicenses to the rights granted
to it under this Article 2 without the prior written consent of the other Party,
which consent shall not be unreasonably withheld. Notwithstanding the foregoing:
(a) each Party may grant sublicenses to any of its Affiliates to conduct
portions of the Research Program and, to the extent that such sublicense is
approved by the JSC, either Party may grant sublicenses to Third Parties to
conduct portions of the Research Program, (b) Wyeth may grant sublicenses to
Affiliates, Third Parties which resell or otherwise distribute Products, and
Third Parties which manufacture such Products for sale by such parties, (c)
Wyeth may appoint co-marketing partners, and (d) Wyeth may grant sublicenses to
one or more Third Parties to conduct the clinical development of Products. All
sales of Agreement Products by any such sublicensees (other than Curis or any of
Curis’ Affiliates) or co-marketing partners (other than Curis or any of Curis’
Affiliates) of Wyeth shall be included in Net Sales. In the event that any
sublicenses are granted under this Section 2.5, such sublicenses shall be set
forth in a written agreement containing confidentiality, indemnity, reporting
and access to data and information obligations comparable to those set forth
herein, and such other terms as are required under existing Curis Third Party
Agreements, and no sublicense shall relieve such Party of any of its obligations
under this Agreement. Wyeth’s right to sublicense is limited to the extent the
existing Curis Third Party Agreements permit Wyeth, as Curis’ sublicensee under
such existing Curis Third Party Agreements, to grant further sublicenses Wyeth
and its permitted sublicensees agree to be bound by the applicable terms and
provisions of those Curis Third Party Agreements existing as of the Signature
Date. Wyeth agrees that, to the extent Wyeth is a sublicensee of Curis’ rights
[**] Wyeth shall be subject to the provisions set forth [**] that apply to
Curis, and that to the extent Wyeth is a sublicensee of Curis’ rights [**] Wyeth
shall be subject to the provisions set forth [**].

 

  2.6

Direct Licenses to Affiliates of Wyeth. Wyeth may at any time request and
authorize Curis to grant licenses directly to Affiliates of Wyeth by giving
written notice designating to whom a direct license is to be granted. Upon
receipt of any such notice, Curis shall enter into and sign a separate direct
license agreement with such designated Affiliate of Wyeth. All such direct
license agreements shall

 

17



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

be consistent with the terms and conditions of this Agreement, except for such
modifications as may be required by the laws and regulations in the country in
which the direct license will be exercised. In countries where validity of the
direct license agreement requires prior government approval or registration,
such direct license agreement shall not become binding between the parties
thereto until such approval or registration is granted, which approval or
registration shall be obtained by Wyeth.

 

  2.7 Wyeth Option.

 

  2.7.1 Option. Curis hereby grants to Wyeth the exclusive option to obtain a
worldwide, exclusive license under the Curis Technology to develop, have
developed, make, have made, use, import, offer for sale, sell and have sold any
(i) Orphan Compound and (ii) any Reverted Compound or Curis Option Compound
which has been or is being developed for the treatment of cardiovascular disease
by local administration (e.g., in a coronary artery stent) each of which by the
JSC’s determination would otherwise meet the requirements for a Clinical
Development Candidate (each, an “Option Compound”).

 

  2.7.2 Standstill. Except and until such time as expressly permitted under
Section 2.7.4, Curis shall not, directly or indirectly, expressly or implicitly,

 

  (i) grant to any Third Party any license or other right under any of the Curis
Technology with respect to any Option Compound; or

 

  (ii) enter into negotiations with any Third Party, make any offer to any Third
Party, solicit any offer from any Third Party, or otherwise engage in any
discussions with any Third Party with respect to or in contemplation of the
actual or potential grant to any such Third Party of a license or other rights
under any of the Curis Technology with respect to any Option Compound.

 

  2.7.3

Notice. On an Option Compound by Option Compound basis, promptly after Curis has
completed all studies on such Option Compound and collected that data with
respect to such Option Compound which would be necessary for the JSC to
determine that such Option Compound would meet the requirements for designation
as a Clinical Development Candidate if such Option Compound were otherwise an
Agreement Compound, Curis shall provide written notice to Wyeth offering Wyeth
the opportunity to obtain an exclusive worldwide license for the development,
manufacture and commercialization of such Option

 

18



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

Compound. Any such notice provided to Wyeth shall be accompanied by complete and
accurate copies, certified by an officer of Curis, of all available data and
summaries thereof and all other information that Curis has in its possession or
control with respect to such Option Compound.

 

  2.7.4 Exercise of Option; Negotiation of Agreement. Within [**] ([**]) days of
Wyeth’s receipt of the written notice and all accompanying information as
required under Section 2.7.3, Wyeth shall notify Curis, in writing, as to
whether Wyeth desires to obtain a license to develop, manufacture and
commercialize such Option Compound. In the event that Wyeth exercises its option
for such Option Compound within such [**] ([**]) day period, the license granted
under Section 2.1(d) with respect to such Option Compound for Orphan Compounds
shall automatically become effective For Option Compounds other than Orphan
Compounds, Wyeth and Curis shall negotiate mutually acceptable license terms
and, in the event that the Parties are able to reach agreement on such terms,
shall amend this Agreement accordingly. This negotiation shall occur within [**]
([**]) days of Wyeth’s original notice to Curis. In the event that Wyeth, within
the [**] ([**]) day period set forth above in this Section 2.7.4 either notifies
Curis that it does not desire to obtain a license for such Option Compound that
are Orphan Compounds, or fails to notify Curis that it desires to obtain a
license for such Option Compound, that are Orphan Compounds, Curis,
notwithstanding Section 2.7.2, but subject to Section 2.7.5, shall be free to
enter into discussions or negotiations with any Third Party for the grant to
such Third Party of a license to develop, manufacture and/or commercialize such
Option Compound. In the event that the Parties, following the [**] ([**]) day
period set forth above in this Section 2.7.4 for negotiation of a license to
Option Compounds that are not Orphan Compounds, are unsuccessful in reaching an
agreement on terms, Curis, notwithstanding Section 2.7.2, but subject to Section
2.7.5, shall be free to enter into discussions or negotiations with any Third
Party for the grant to such Third Party of a license to develop, manufacture
and/or commercialize such Option Compound.

 

  2.7.5 Restrictions. During the [**] period following the expiration of the
relevant [**] ([**]) day [**] ([**]) day period (as may be[**]extended by mutual
agreement described above, Curis shall [**] which,[**] terms and conditions
contained in this Agreement with respect to [**] such terms and conditions [**]
such terms and conditions. [**] such terms and conditions, the Parties shall
promptly [**] such terms and conditions. [**] such terms and conditions, Curis
shall thereafter [**] such terms and conditions.

 

19



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  2.8 Curis Option. Wyeth hereby grants to Curis an option for Curis to obtain a
worldwide, exclusive license under the Wyeth Technology and a worldwide,
exclusive sublicense under the Curis Technology licensed to Wyeth hereunder,
each subject to the Wyeth Option, to develop, have developed, make, have made,
use, import, offer for sale, sell and have sold, for use in the Curis Field or
as an Orphan Product, any Collaboration Compound which (i) is also an Activator
Compound, (ii) has reverted to Wyeth in accordance with Section 3.10.3 hereof,
and (iii) has not been designated by Wyeth as a lead compound or is not the
member of a series of compounds including a compound that has been designated by
Wyeth as a lead compound in a Wyeth discovery program for the treatment of a
disease or disorder other than through activation of the Hedgehog Pathway. On a
Collaboration Compound by Collaboration Compound basis, within [**] ([**]) days
after such Collaboration Compound reverts to Wyeth in accordance with Section
3.10.3 hereof, Curis may exercise the option granted to it under this Section
2.8 by providing Wyeth with written notice so exercising such option, such
notice specifying the Collaboration Compound for which the option is being
exercised and whether Curis intends to develop such Collaboration Compound in
the Curis Field and/or as an Orphan Product. If Curis so exercises such option
with respect to such Collaboration Compound, Wyeth and Curis, shall negotiate
and sign an agreement pursuant to which Wyeth grants to Curis an exclusive
license under the Wyeth Technology and an exclusive sublicense under the Curis
Technology, to develop, have developed, make, have made, use, import, offer for
sale, sell and have sold such Compound for use in the Curis Field and/or as an
Orphan Product, consistent with the notice so provided by Curis. Such license
agreement shall (i) include payment provisions to be mutually agreed upon by the
Parties in good faith, (ii) include diligence obligations with respect to Curis’
development and commercialization of such Collaboration Compound similar to
those imposed upon Wyeth for Agreement Compounds and Agreement Products in
Article 5 hereof, (iii) include provisions for reimbursement by Curis of patent
prosecution and maintenance expenses incurred in connection with such
Collaboration Compound and (iv) other reasonable, non-financial terms and
conditions customary for an agreement of such type. If Curis fails to exercise
such option within the [**] ([**]) day period provided for in this Section 2.8
Curis shall have no further right, title or interest in or to such Collaboration
Compound.

 

  2.9 Right of Reference. Curis hereby grants to Wyeth a “Right of Reference,”
as that term is defined in 21 C.F.R. § 314.3(b), to any data Controlled by Curis
or its Affiliates that relates to the Curis Technology, any Agreement Compound
or any Product, and, if requested by Wyeth, Curis shall provide a signed
statement to this effect in accordance with 21 C.F.R. § 314.50(g)(3).

 

20



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  2.10 Preservation of Rights. During the term of this Agreement, Curis will use
diligent efforts not to diminish the rights under the Curis Technology granted
to Wyeth hereunder, including, without limitation, (i) not amending any Curis
Third Party Agreement under which Curis Controls any such Curis Technology in
any manner which may be detrimental to Wyeth, without Wyeth’s prior written
consent, and (ii) using diligent efforts not to take or omit to take any actions
that would breach any agreements between itself and Third Parties that provide
for intellectual property rights applicable to the research, development,
manufacture or commercialization of any Agreement Compound or Agreement Product,
the breach of which would be reasonably likely to have a material adverse effect
on the discovery, research, development, manufacture or commercialization of any
Agreement Compound or Agreement Product. Curis will provide Wyeth promptly with
notice of any such alleged breach. In order for Curis to comply with (ii) above,
Wyeth agrees to use its Commercially Reasonable Efforts to assist Curis in
complying with Curis’ obligations (including diligence obligations) under the
Curis Third Party Agreements, to the extent such obligations relate to Agreement
Compounds, Agreement Products or otherwise to the rights arising under such
Third Party Agreements and sublicensed by Curis to Wyeth hereunder.

 

3. RESEARCH PROGRAM.

 

  3.1 Scope and Conduct of the Research Program.

 

  (a) Promptly after the Signature Date, the Parties will meet to prepare and
approve the initial Research Plan, which Research Plan will not become effective
prior to the Effective Date.

 

  (b) Curis and Wyeth will conduct research and development on a collaborative
basis with the goal of the discovery, development and commercialization of
Activator Compounds for the treatment of diseases in humans in the Research
Field, as more specifically provided in the Research Plan.

 

  (c) The Research Program shall be conducted by the Parties in compliance with
all applicable good laboratory practices and other applicable legal requirements
and in good scientific manner to attempt to achieve its objectives efficiently
and expeditiously.

 

  (d)

Each Party shall use Commercially Reasonable Efforts to perform its obligations
under the Research Program according to the priorities established by the
Research Plan and the JSC. Scientists at Curis and Wyeth shall cooperate to
facilitate achievement of the goals of the Research Program. Each Party shall
commit to the Research Program such

 

21



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

personnel, facilities, equipment, materials, Technology and other scientific
resources as may be required consistent with its obligation to use Commercially
Reasonable Efforts to attempt to achieve the objectives set forth in the
Research Plan or otherwise established by the JSC from time to time.

 

  (e) Without limiting the foregoing, Curis initially will devote to the
Research Program at least [**] ([**]) FTE Scientists during each Contract Year.
At six (6) month intervals during the Research Term, the JSC shall review the
staffing needs to accomplish the objectives of the Research Program during the
following six (6) months and recommend to the Executive Board an increase or
decrease to the then current Curis Staffing Level. The Executive Board, after
considering in good faith the recommendation of the JSC, shall determine the
Curis Staffing Level for such six (6) month period, provided, however, that in
no event shall the Curis Staffing Level be greater than [**] ([**]) FTE
Scientists or less than [**] ([**]) FTE Scientists during the Research Program
and, provided further, that the JSC shall not require Curis to utilize Third
Party subcontractors to provide more than [**] ([**]) such FTE scientists to
fulfill Curis’ commitments hereunder without Curis’ consent. All of the Curis
scientists that are identified as FTE Scientists assigned to the Research
Program shall be required to devote substantially all of the total time actually
worked by such scientists to scientific work directly in support of the Research
Program. If any such full time scientist ceases to be employed by Curis (or is
placed on medical or other leave), Curis shall replace such scientist with
another scientist and such replacement scientist’s time working on the Research
Program shall be “tacked” on to the time worked on the Research Program by such
replaced scientist.

 

  (f) No later than ninety (90) days prior to the commencement of each Contract
Year after the first Contract Year, the JSC shall review the Research Plan and
confirm or amend its applicability for the following Contract Year. Each annual
Research Plan shall be in writing and, to the extent the JSC determines
appropriate, shall set forth with reasonable specificity the research
objectives, priorities, research milestones, budgets (which shall be subject to
the approval of the Executive Board), and Curis Staffing Level (subject to
adjustment as provided in Section 3.1(d) above) requirements for the period
covered by such annual Research Plan to the extent not addressed by this
Agreement and the Exhibits attached hereto. The JSC may make adjustments to the
Research Plan at its quarterly meetings or as it may otherwise determine.

 

22



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  3.2 Exclusivity.

 

  (a) Unless specifically permitted under this Agreement and except to the
extent research has been undertaken by Third Parties pursuant to Curis Material
Transfer Agreements and Sponsored Research Agreements in existence as of the
Signature Date: (i) until the expiration or termination of the Evaluation Tail,
Curis and its Affiliates shall not, either directly or indirectly, enter into
any new agreement with any Third Party with respect to the Curis Technology for
use in the Research Field, other than Material Transfer Agreements or Sponsored
Research Agreements that are approved by the JSC and (ii) until the expiration
or termination of the Research Term, neither Curis nor Wyeth shall, either
directly or indirectly, otherwise knowingly engage in any research, development
or commercialization in the Research Field. Notwithstanding the forgoing, ifnew
Activator Compoundscome into the Control of Curis or its Affiliates or are
synthesized or acquired by Curis during the Research Term but outside the
conduct of the Research Program and are not synthesized or acquired primarily
for use in other discovery programs (whether conducted internally or with Third
Parties),Curis will promptly notify Wyeth and the new Activator Compounds will
be included in the Research Program.

 

  (b) Notwithstanding the foregoing, each Party may collaborate in the Research
Field with universities and other non-profit organizations so long as: (i) such
entities shall be subject to confidentiality undertakings in respect to the
Confidential Information of both Parties; (ii) all rights acquired by the
collaborating Party to use in the Wyeth Field or Curis Field any Patent Rights
and data resulting from such collaboration shall be licensed to the other Party
in accordance with the terms of this Agreement, however, no independent
obligation is imposed upon either Party to acquire such new license rights if
they are not otherwise required in order for Wyeth to practice the rights
granted to it under Article 2 of this Agreement.; and (iii) such collaboration
is approved by the JSC, to the extent it involves the discovery or development
of any Activator Compound, Hit Compound or Agreement Compound or the
determination of the physical or biological properties of any Activator
Compound, Hit Compound or Agreement Compound.

 

  (c)

Notwithstanding Section 3.2(a), in the event that Wyeth acquires, is acquired by
or merges with a Third Party, which Third Party, at the time of such acquisition
or merger, is engaged in research, development or commercialization in the
Research Field (the “Acquired Research Program”), such acquisition and Wyeth’s
participation in such Acquired Research Program shall not be deemed a breach of
this Section 3.2 by Wyeth provided, however, that is such event, (i) Wyeth shall
not be relieved of its other obligations under this Agreement, (ii) Curis shall
have

 

23



--------------------------------------------------------------------------------

 

no right, title or interest in or to any compounds or products developed under
the Acquired Research Program, and (iii) during the Research Term, Wyeth shall
not use any Curis Technology licensed hereunder in connection with such Acquired
Research Program without the prior written consent of Curis.

 

  (d) Notwithstanding Section 3.2(a), in the event that Curis is acquired by or
merges with a Third Party, which Third Party, at the time of such acquisition or
merger, is engaged in research, development or commercialization in the Research
Field (the “Curis Acquired Research Program”) such acquisition and such Third
Party’s continued conduct of such Curis Acquired Research Program shall not be
deemed a breach of this Section 3.2 by Curis provided, however, that in such
event, (i) Curis shall not be relieved of its other obligations under this
Agreement, (ii) Wyeth shall have no right, title or interest in or to any
compounds or products developed under the Curis Acquired Research Program, (iii)
during the Research Term, Curis and such Third Party shall not use any Curis
Technology licensed to Wyeth hereunder in connection with such Curis Acquired
Research Program, and (iv) except as otherwise provided in (ii) above, all
Technology Controlled by Curis or such Third Party shall be included in the
Curis Technology licensed to Wyeth hereunder to the extent necessary to provide
the licenses granted to Wyeth under Article 2 hereof.

 

  3.3

Collaborators. Curis may use its Affiliates or other Third Parties to perform
portions of the work assigned to Curis in the Research Plan to the extent
provided for in the Research Plan or to the extent that the JSC otherwise
determines the use of such external resources is desired. Wyeth may in its
discretion use its Affiliates or, to the extent provided for in the Research
Plan or to the extent that the JSC otherwise determines the use of such
resources is desired, Third Parties, to perform portions of the work assigned to
Wyeth in the Research Plan. The use of such other entities or Third Parties
shall be subject to the following conditions: (i) each Party shall pay the costs
of the Third Party engaged by it, unless otherwise approved by the JSC, (ii) all
Program Inventions and other results of such work performed by such entities and
Third Parties shall be assigned by such Third Party to Curis or Wyeth, as the
case may be, and such Program Inventions and other results of such work shall be
treated as if they occurred under this Agreement, and (iii) the use of such
entities and Third Parties shall not count toward the Curis Staffing Level
obligations under Section 3.1 unless otherwise approved in advance by the JSC or
in accordance with Section 3.1(e) hereof. Except as set forth in this Section
3.3, unless otherwise approved by the JSC, or otherwise set forth in the
Research Plan, neither Party may subcontract or outsource to Third Parties any
portion of the Research Program assigned to it under the Research

 

24



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

Plan without the consent of the JSC. Neither Party may disclose or grant rights
to the other Party’s Technology to any such Third Party without the written
consent of the other Party. Any such subcontractor shall be subject to
appropriate confidentiality undertakings and shall comply with all applicable
laws and regulations, including good laboratory practices.

 

  3.4 Funding of the Research Program.

 

  3.4.1 Wyeth’s Funding Obligation. During the Research Term, Wyeth shall
reimburse Curis for those Curis FTE Scientists working on the Research Program
at the rate of [**] dollars ($[**]) per FTE per year (the “FTE Rate”). Wyeth
shall have no obligation to reimburse Curis for any Curis FTE Scientist working
on the Research Program in excess of the then current Curis Staffing Level.
Subject to reconciliation in accordance with Section 3.4.2 below, Wyeth will
provide the funding (prorated by calendar quarter or partial calendar quarter,
as applicable) set forth in this Section 3.4.1 to Curis in advance [**] during
the term of the Research Program, provided, however, that the first payment will
be due on the fifth (5th) business day following the Effective Date. For
example, [**] in which the Curis Staffing Level is expected to be [**] ([**])
FTE Scientists, Wyeth would pay to Curis the sum of [**] dollars ($[**]) (i.e.,
([**] x $[**])/[**]).

 

  3.4.2

Reporting and Reconciliation. Within thirty (30) days after the end of each
calendar quarter during the term of the Research Program, Curis will provide to
Wyeth a report setting forth the number of Curis FTE Scientists devoted to the
Research Program in such calendar quarter along with their names and titles. In
the event that Curis shall, in any calendar quarter, devote to the conduct of
the Research Program a number of Curis FTE Scientist that is less than the then
current Curis Staffing Level, Curis shall in good faith endeavor to devote, at
its own expense, additional Curis FTE Scientists to the conduct of the Research
Program in subsequent calendar quarters to make up for the shortfall (the
“Additional FTE Scientists”). If, despite Curis’ good faith efforts to make up
any shortfall in number of Curis FTE Scientists devoted to the Research Program,
it is determined at the end of each calendar year during the term of the
Research Program that Curis has, over such calendar year, utilized less than the
number of Curis FTE Scientists funded by Wyeth hereunder, Curis shall within
thirty (30) days after such determination refund to Wyeth the excess Research
Program funding provided to Curis under Section 3.4.1 above, which refund shall
be equal to the FTE Rate multiplied by the difference between (x) the number (in
the aggregate) of Curis FTE Scientists that were funded

 

25



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

by Wyeth over the calendar year of the Research Program in accordance with
Section 3.4.1 and (y) the actual number of Curis FTE Scientists, in the
aggregate, that were devoted to the Research Program during such calendar year
of the Research Program. For example, if the number of Curis FTE Scientists
funded by Wyeth during the calendar year of the Research Program was eight
([**]) and Curis, in fact, only utilized [**] ([**]) Curis FTE Scientists during
the calendar year of the Research Program,, Curis would refund [**] ($[**]) to
Wyeth (i.e. [**] x $[**]).

 

  3.4.3 Records and Audits. During the term of the Research Program and for a
period of three (3) years thereafter, Curis shall keep and maintain accurate and
complete records showing the time devoted and activities performed by each Curis
FTE Scientist in performing Curis’ obligations under the Research Program in
sufficient detail such that the number of Curis FTE Scientist FTEs applied to
the Research Program during each calendar quarter thereof can be accurately
determined. Upon ten (10) days prior written notice from Wyeth, Curis shall
permit an independent certified public accounting firm of nationally recognized
standing selected by Wyeth and reasonably acceptable to Curis, to examine the
relevant books and records of Curis and its Affiliates as may be reasonably
necessary to verify the accuracy of the reports submitted to Wyeth under 3.4.2
hereof and the number of Curis FTE Scientists applied to the performance of
Curis’ obligations under the Research Program. The accounting firm shall provide
both Curis and Wyeth a written report disclosing whether the reports submitted
by Curis are correct or incorrect and the specific details concerning any
discrepancies. If the accounting firm determines the number of FTE Scientists
actually utilized by Curis was less than the number funded by Wyeth during the
period covered by the audit, Curis shall refund the excess payments to Wyeth
within thirty (30) days of its receipt of the auditor’s report so concluding.
Additionally, if the amount to be refunded exceeds more than five percent (5%)
of the amount that was properly payable, Curis shall reimburse Wyeth for the
cost of the audit.

 

  3.5 Reporting and Disclosure.

 

  3.5.1

Reports. Prior to each quarterly meeting of the JSC, Curis and Wyeth will each
provide the other with written copies of all materials they intend to present at
the JSC meeting plus, to the extent not set forth in the JSC materials, a
written report summarizing any other material data and information arising out
of the conduct of the Research Program. In the event that after receipt of any
such report, either Party shall request

 

26



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

additional data or information relating to Research Program data or
Collaboration Technology licensed hereunder, the Party to whom such request is
made shall promptly provide to the other Party such data or information that
such Party reasonably believes is necessary for the continued conduct of the
Research Program.

 

  3.5.2 Quarterly Meetings. At the quarterly meetings of the JSC, Wyeth and
Curis will review in reasonable detail (i) all data and information generated in
the conduct of the Research Program by each Party, and (ii) all Collaboration
Technology licensed hereunder developed by the Parties.

 

  3.5.3 Disclosure. During the term of the Research Program, the Parties will
promptly disclose to one another all data, information, inventions, techniques
and discoveries (whether patentable or not) arising out of the conduct of the
Research Program and all inventions, techniques and discoveries (whether
patentable or not) included in Collaboration Technology licensed hereunder.

 

  3.6 Data.

 

  3.6.1 Storage/Archiving. Each Party shall maintain records, in sufficient
detail and in accordance with recognized scientific practices appropriate for
patent and regulatory purposes, that will be complete and accurate and will
properly reflect all work done and results achieved in the performance of the
Research Program (including all data in the form required by any applicable
Regulatory Authority). Such records include laboratory notebooks dedicated to
the Research Program and other books, records, reports, research notes,
structural information about Compounds, charts, graphs, comments, computations,
analyses, recordings, photographs, computer programs and documentation thereof,
computer information storage means, samples of materials, and other graphic or
written data generated in connection with the Research Program including any
data required to be maintained pursuant to applicable Regulatory Authority
regulations.

 

  3.6.2 Ownership.

 

  (a) Subject to Section 3.6.2(b) below, all data and information arising out of
the Research Program which relates specifically to Curis Compounds will be owned
by Curis (“Curis Data”), will be Curis Confidential Information and, subject to
the licenses granted to Wyeth as set forth herein, may be used by Curis for any
purpose.

 

27



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (b) All data and information arising out of the Research Program which relates
specifically to Wyeth Compounds and, subject to Section 2.8, Collaboration
Compounds, will be owned by Wyeth (“Wyeth Data”), will be Wyeth Confidential
Information and, subject to the licenses granted to Curis, if any, as set forth
herein, may be used by Wyeth for any purpose.

 

  (c) Subject to Section 3.6.2(d) below, all data and information arising out of
the Research Program which is not Curis Data or Wyeth Data as set forth in
Section 3.6.2 (a) and Section 3.6.2 (b) above, will be jointly owned by the
Parties and will be Joint Confidential Information and, subject to the licenses
granted or to be granted by one Party to the other, if any, as set forth herein,
may be used by the Parties for any purpose.

 

  (d) Notwithstanding the foregoing, all data and information arising out of
Wyeth’s research and preclinical development of Agreement Compounds and/or
Agreement Products after the term of the Research Program and all data and
information arising out of the clinical development and commercialization of
Agreement Compounds and/or Agreement Products by Wyeth will belong to Wyeth and
shall be Wyeth Confidential Information. All data and information arising out of
Curis’ research and preclinical development of Reverted Compounds after the term
of the Research Program and all data and information arising out of the clinical
development and commercialization of Reverted Compounds by Curis will belong to
Curis and shall be Curis Confidential Information

 

  3.7 Materials.

 

  3.7.1 Research Program Materials. During the term of this Agreement, upon
request by either Party, the Party to whom the request is made will promptly
provide to the other Party such quantities of Research Program Materials as
shall be reasonably available in excess of its own needs for such other Party to
carry out its respective responsibilities under this Agreement, provided,
however, that the reasonable out-of-pocket expense of manufacturing Agreement
Protein pursuant to such request shall be borne by Wyeth. Subject to the
licenses set forth in Article 2 each Party may use the Research Program
Materials created or developed by such Party for any purpose.

 

28



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  3.7.2 Curis Materials. During the term of this Agreement, Curis will supply to
Wyeth those Curis Materials and Curis Compounds reasonably (both in quantity and
identity) requested by Wyeth provided (i) such Curis Materials and Curis
Compounds are reasonably and readily available to Curis in excess of Curis’ own
requirements, and (ii) supply of such Curis Materials and Curis Compounds will
not, in Curis’ reasonable judgment, (A) conflict with Curis’ internal or
collaborative research programs, (B) conflict with Curis’ internal policies
regarding such materials or (C) violate any agreement to which Curis is a party.
Any Curis Materials or Curis Compounds provided to Wyeth hereunder together with
materials derived therefrom (i) may only be used by Wyeth and Wyeth’s permitted
sublicensees in the conduct of the Research Program and/or in the discovery
and/or development of Agreement Compounds and/or Agreement Products, (ii) except
as provided above, may not be supplied to Third Parties, other than Third
Parties that, with the prior approval of the JSC, are under contract with one of
the Parties to perform services in support of the Research Program, without
Curis’ prior written consent which consent shall not be unreasonably withheld
and (iii) will, upon termination of this Agreement at Curis’ option and at
Curis’ request (unless Wyeth, pursuant to Article 10 hereof, retains the right
to use Curis Materials or Curis Compounds after termination) be returned to
Curis or destroyed.

 

  3.7.3 Wyeth Materials. During the term of the Research Program, Wyeth will
supply to Curis Wyeth Materials and, to the extent Wyeth desires to have Wyeth
Compounds evaluated by Curis under the Research Program, such Wyeth Compounds,
reasonably (both in quantity and identity) requested by Curis for the
performance of its obligations under the Research Program, provided that (i)
such Wyeth Materials and Wyeth Compounds are reasonably and readily available in
excess of Wyeth’s own requirement and (ii) supply of such Wyeth Materials and
Wyeth Compounds will not, in Wyeth’s sole judgment, (A) conflict with Wyeth’s
internal or collaborative research programs, (B) conflict with Wyeth’s internal
policies regarding such materials or (C) violate any agreement to which Wyeth is
a party. Any Wyeth Materials and Wyeth Compounds provided to Curis hereunder
together with any materials derived therefrom (i) may only be used by Curis in
the conduct of the Research Program, (ii) may not be supplied to Third Parties
without Wyeth’s prior written consent which consent shall not be unreasonably
withheld and (iii) will, at Wyeth’s option and at Wyeth’s request, be returned
to Wyeth or destroyed. The provision of Wyeth Materials and Wyeth Compounds
hereunder will not constitute any grant, option or license under any Wyeth
Patent Rights, except as expressly set forth herein.

 

29



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  3.7.4 Use of Materials; Disclaimer. The Materials and Compounds supplied under
this Section 3.7 by one Party to the other Party must be used with prudence and
appropriate caution in any experimental work, since not all their
characteristics may be known. THE MATERIALS ARE PROVIDED “AS IS” AND, EXCEPT AS
EXPRESSLY PROVIDED OTHERWISE IN ARTICLE 9 HEREOF, ARE PROVIDED WITHOUT ANY
REPRESENTATION OR WARRANTY, EXPRESS OR IMPLIED, INCLUDING WITHOUT LIMITATION ANY
IMPLIED WARRANTY OF MERCHANTABILITY OR OF FITNESS FOR ANY PARTICULAR PURPOSE OR
ANY WARRANTY THAT THE USE OF THE MATERIALS WILL NOT INFRINGE OR VIOLATE ANY
PATENT OR OTHER PROPRIETARY RIGHTS OF ANY THIRD PARTY.

 

  3.8 Term of the Research Program. The Research Program shall extend from the
Effective Date until the two (2) year anniversary of the Effective Date (the
“Initial Term”). Wyeth shall have the right to extend the Initial Term for an
additional period of one (1) year (the “First Extension”) by giving Curis
written notice no later than one hundred twenty (120) days prior to the
expiration of the Initial Term, in which case, such extension shall be subject
to the same terms and conditions set forth hereunder. Thereafter, the Research
Program may be extended for additional one (1) year periods (each an “Additional
Extension”) upon recommendation of the JSC, such recommendation being made not
later than ninety (90) days prior to the end of the First Extension or any
Additional Extension, as applicable, and mutual agreement of the Parties, such
agreement reached no later than sixty (60) days prior to the end of the First
Extension or any Additional Extension, as applicable, which agreement shall
establish terms reflecting the Curis Staffing Level consistent with the work
remaining to be done to accomplish the objectives of the Research Program.

 

  3.9 Evaluation Tail. During the Evaluation Tail Wyeth shall have the right to
perform or have performed those activities that Wyeth deems necessary or
desirable to determine the activity or selectivity of any Hit Compounds
identified during the Research Term, to determine the activity or selectivity of
any Derived Compound from any Hit Compound identified during the Research Term,
or to confirm the activity or selectivity of any Agreement Compounds identified
during the Research Term or Evaluation Tail. Upon Wyeth’s request and at Wyeth’s
expense, Curis shall provide reasonable assistance to Wyeth in connection with
any or all such activities, on reasonable terms mutually agreed to by the
Parties.

 

30



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  3.10 Compounds.

 

  3.10.1 Contribution of Curis Compounds. In respect of all (a) Activator
Compounds that are Controlled by Curis or any of its Affiliates as of the
Effective Date and (b) Activator Compounds that come into the Control of Curis
or its Affiliates or that are synthesized or acquired by Curis during the
Research Term but outside the conduct of the Research Program and are not
synthesized or acquired primarily for use in other discovery programs (whether
conducted internally or with Third Parties), Curis and/or Wyeth, in accordance
with the Research Plan or as otherwise directed by the JSC, shall determine
whether such Compounds have potential Pathway Activator Activity (as determined
by meeting the criteria to be a Hit Compound). Each Party agrees that, during
the term of this Agreement, it shall not, except to the extent provided
otherwise in the[**] as of the Signature Date, [**] if an Activator Compound
[**]. Additionally, [**], during the term of this Agreement, with respect to any
Compound [**] if such compound is [**].

 

  3.10.2 Wyeth’s Right to Select Compounds. During the term of this Agreement,
Wyeth shall have the exclusive right to select which Lead Compounds shall be
designated as Development Candidates and to determine whether any Development
Candidate shall be advanced further to the status of Clinical Development
Candidate, Development Compound or Agreement Product.

 

  3.10.3 Reversion of Compounds. Subject to the option granted to Curis under
Section 2.8, all rights to Wyeth Compounds shall revert to Wyeth, and all rights
to Curis Compounds shall revert to Curis, upon the earliest to occur of the
following with respect to each such Compound:

 

  (a) during the Research Program, [**] such Compound [**] have been[**] in
accordance with the Research Plan [**](b) [**] such Compound [**]; or

 

  (c) [**] such Compound.

 

The Parties agree that they will use Commercially Reasonable Efforts to promptly
classify Compounds in a manner that allows for reversion of rights according to
this Section 3.10.

 

  3.11

Compound Inventory. Upon expiration or earlier termination of each of the
Research Term and the Research Term Tail, the Parties shall prepare and exchange

 

31



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

a written inventory of all Compounds that are Hit Compounds, Activator
Compounds, Agreement Compounds or Reverted Compounds, which inventory shall,
with respect to each such Hit Compound, Activator Compound or Agreement
Compound, identify the status of such Activator Compound (e.g., whether such
Activator Compound is a Lead Compound, Development Candidate, etc.), whether
such Compound is a Curis Compound, a Wyeth Compound, or a Collaboration
Compound.

 

4. MANAGEMENT OF THE RESEARCH PROGRAM.

 

  4.1 Joint Steering Committee. The Parties shall establish a Joint Steering
Committee, which shall be comprised of up to eight (8) members, with an equal
number of representatives (i.e., up to four (4)) designated by each Party. A
designee appointed by such member for such meeting may represent members of the
JSC at any meeting. Wyeth shall designate one of the Wyeth representatives to
serve as the chairperson of the JSC. The chairperson shall designate one of the
JSC members as secretary to the JSC. Each Party shall be free to change its
representative members on written notice to the other Party. The JSC may appoint
one or more subcommittees consisting of one or more members of the JSC and/or
one or more representatives of the Parties, to carry out specified
responsibilities of the JSC and to otherwise implement and achieve the goals of
the Research Program under the direction of the JSC. The JSC shall cease to
exist upon expiration of the Evaluation Tail or earlier termination of the
Research Program.

 

  4.2 Function of Joint Steering Committee. The Joint Steering Committee shall
be responsible for the supervision and coordination of the Research Program,
including:

 

  (a) establishing criteria to determine whether (i) a Compound qualifies as a
Hit Compound or Activator Compound and (ii) a Hit Compound or an Activator
Compound qualifies for advancement to Lead Compound status or a Lead Compound
qualifies for advancement to Development Candidate status;

 

  (b) determining the chemical series to be pursued and assigning each Party’s
role in chemical synthesis and scale-up activities;

 

  (c) monitoring the progress achieved under the Research Program, evaluating
the work performed and results obtained, and directing and reviewing the
performance of the tasks under the Research Program;

 

32



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (d) assessing the therapeutic relevance and competitiveness of the research
performed under the Research Program;

 

  (e) fostering the collaborative relationship between the Parties;

 

  (f) facilitating all required technology transfer;

 

  (g) reviewing and making recommendations for the allocation of annual budgets
(subject to approval of the Executive Board), within the framework of the
contractually agreed funding level;

 

  (h) clearing of scientific publications and public scientific presentations
relating to the Research Program (subject to review by each Party’s patent
attorneys);

 

  (i) reviewing, approving and modifying the Research Plan from time to time;

 

  (j) coordinating and managing the Joint Inventions and determining such other
intellectual property matters as are required to be determined jointly under
Section 7.1 below; and

 

  (k) such other matters as the Parties may assign to the Joint Steering
Committee from time to time.

 

The JSC shall have no responsibility with respect to the clinical development of
any Agreement Compound. All matters regarding the clinical development of any
Agreement Compound or Agreement Product shall be solely within Wyeth’s
discretion.

 

  4.3 Meetings of the JSC. The JSC shall meet at an approximately quarterly
schedule (or more often as the JSC may determine), at alternating sites
(Collegeville, Pennsylvania or Princeton, New Jersey, on the one hand, and
Cambridge, Massachusetts, on the other), if not otherwise agreed. Such meetings
may also be held by videoconference. Interim discussions may occur by means of
videoconference or telephone conferences. Non-voting representatives of either
Party may also attend any of such meetings. The JSC shall keep accurate minutes
of its meetings, including all proposed decisions and all actions recommended or
taken. Drafts of the minutes shall be delivered to all JSC members within ten
(10) business days after the meeting. The JSC secretary shall be responsible for
the preparation and circulation of the draft minutes, and for obtaining the
approvals referred to below. Draft minutes shall be edited by the chairperson
and secretary of the JSC and shall be issued in final form only with their
approval and agreement as evidenced by their signatures on the minutes. Each of
the Parties shall either so approve such minutes or state its objections in
writing within ten (10) business days thereafter. Each of the Parties shall keep
the JSC fully informed about the status of the Research Program.

 

33



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  4.4 Decisions of the Joint Steering Committee. At each JSC meeting, at least
two (2) representatives of each Party shall constitute a quorum. Each JSC member
shall have one (1) vote on all matters coming before the JSC; provided, that the
member or members of each Party present at a JSC meeting shall have the
authority to cast the votes of any of such Party’s absent members of the JSC.
All decisions of the JSC shall be made by a majority vote of all of the members
with at least one (1) member from each Party voting with the majority. In the
event that the JSC is unable to resolve any matter before it, the most senior
representative from Wyeth in attendance at such JSC meeting shall have the
deciding vote

 

  4.5 Executive Board. The Executive Board shall meet every six (6) months or
more often as necessary, either in person, by videoconference or by
teleconference, to determine the Curis Staffing Level for the upcoming six (6)
months, establish the budget for the Research Program for the upcoming Contract
Year, and review the progress of the Research Program. In the event that the
Executive Board is unable to reach a decision on any matter by unanimous
consent, the Wyeth representative on the Executive Board shall have the deciding
vote. The Executive Board shall keep accurate minutes of its meetings, including
all proposed decisions and all actions recommended or taken. The Wyeth Executive
Board representative shall prepare drafts of the minutes and deliver such drafts
to the Curis Executive Board representative within ten (10) business days after
the meeting. The Curis Executive Board representative shall provide comments to
the minutes within five (5) business days after receipt thereof. The final
minutes shall be distributed to each member of the Executive Board and the JSC
as soon as practicable thereafter.

 

  4.6 Project Leaders. One of each Party’s representatives on the JSC shall be
designated by such Party a “Project Leader.” Each Project Leader shall be
delegated the authority to represent the respective Party in carrying out such
responsibilities of the JSC which require action in a more timely manner than
the meetings of the JSC and such other responsibilities as either Party may
delegate to its designated Project Leader.

 

  4.7 Availability of Employees. Each Party shall make its employees engaged in
the Research Program and relevant reports of nonemployee consultants reasonably
available, upon reasonable notice during normal business hours, at their
respective places of employment to consult with the other Party on the progress
of the Research Program and to exchange Collaboration Technology.

 

34



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  4.8 Visit to Facilities. Representatives of Curis and Wyeth may, upon
reasonable notice during normal business hours, (a) visit the facilities where
the Research Program is being conducted, (b) consult informally, during such
visits and by telephone, with personnel of the other Party performing work on
the Research Program, and (c) with the other Party’s prior approval, which
approval shall not be unreasonably withheld, visit the sites of any experiments
being conducted by such other Party in connection with the Research Program, but
only to the extent in each case such activities relate to Hit Compounds,
Activator Compounds, Agreement Compounds, or Products.

 

5. DEVELOPMENT AND MARKETING.

 

  5.1 Development of Agreement Compounds. Except for those activities assigned
to Curis in the Research Plan or otherwise by the JSC as part of the Research
Program, Wyeth shall be responsible for and have the sole authority to conduct
or have conducted, at Wyeth’s expense, those pre-clinical and clinical studies
that Wyeth reasonably deems necessary for the development of any Agreement
Compound that Wyeth, in its sole discretion, elects to develop, consistent with
its obligations under Section 5.3 below.

 

  5.2 Development of Option Compounds. Subject to the Wyeth Option, Curis shall
have the sole responsibility, at its expense, for the development of Option
Compounds. In the event that Wyeth exercises the Wyeth Option and obtains a
license with respect to an Option Compound as provided under Section 2.7, Wyeth
shall assume the sole responsibility, at its expense, for the continued
development of such Option Compound and shall conduct those pre-clinical and
clinical studies that Wyeth reasonably deems necessary for the development of
such Option Compound that Wyeth, in its sole discretion, elects to develop,
consistent with its obligations under Section 5.3 below.

 

  5.3 Wyeth Performance. Wyeth shall be solely responsible for and shall use its
Commercially Reasonable Efforts, at its sole expense: (a) to develop [**]
Agreement Compound to Development Compound status and, thereafter, should a
Development Compound become an Agreement Product, to commercialize such Product
in those Major Market Countries for which Wyeth has received Regulatory Approval
for such Agreement Product. Wyeth shall have no further diligence obligations,
either express or implied, with respect to any Agreement Compound or Agreement
Product.

 

35



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  5.4 Reports. In addition to any other reports due under this Agreement, Wyeth
shall prepare and deliver to Curis, by no later than each January 31 (for the
period ending December 31 of the prior calendar year) and July 31 (for the
period ending June 30 of the then current calendar year), written reports of its
activities performed under Section 5.1 or 5.2, which reports shall update the
prior report filed hereunder, including (a) a summary of Wyeth development
activities performed to date, (b) the progress of the testing of Agreement
Products in human clinical trials and the then current schedule for conduct
clinical trials and for filing Regulatory Approval Applications for each Major
Market Country, and (c) the status of obtaining the necessary approvals to
manufacture and market Agreement Products, including pricing and reimbursement
approvals. Following the First Commercial Sale of an Agreement Product in each
Major Market Country, such reports for such Agreement Product may be limited to
annual reports of the status of Regulatory Approval Application filings and
Regulatory Approvals.

 

  5.5 Regulatory Submissions. Wyeth, its Affiliates and sublicensees, as the
case may be, shall own all IND, Regulatory Approval Application and Regulatory
Approval submissions for all Agreement Products and all Regulatory Approvals for
Agreement Products in the Territory and the data contained therein relating to
Agreement Products. Curis acknowledges and agrees that it shall not have any
ownership, license, or access rights in or to such submissions or other
regulatory filings of Wyeth, its Affiliates and sublicensees for Agreement
Products, other than as expressly set forth herein. Wyeth shall use Commercially
Reasonable Efforts to renew or otherwise maintain all Regulatory Approvals in
effect during the Royalty Term for each Agreement Product and in each Major
Market Country in which it obtains a Regulatory Approval.

 

  5.6

Manufacturing. Wyeth shall have the right to manufacture, directly or through
Third Parties, all Agreement Compounds and Agreement Products, including all
active substances contained therein. During the Research Program and subject to
Section 3.7.1, Wyeth shall determine the responsibilities of each Party with
respect to the synthesis of Activator Compounds and Research Program Materials
for research and development purposes. Manufacturing costs for Reverted
Compounds and Curis Option Compounds shall be borne by Curis. In the event that
any such Agreement Compound or Agreement Product is subject to the requirements
of the Bayh-Dole Act (35 USC §200 et.seq.) relating to the manufacture of
Subject Inventions (as defined under the Bayh-Dole Act) in the United States or
any similar requirement imposed by a Third Party under any of the Curis Third
Party Agreements, Curis, upon Wyeth’s request, shall cooperate

 

36



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

with and take all actions reasonably deemed necessary to secure or cause to be
secured a waiver of such manufacturing requirement from the applicable Third
Party and/or which may be available from the United States Government so as to
permit the manufacture of such Agreement Compound or Agreement Product outside
of the United States for subsequent sale in the United States.

 

  5.7 Regulatory Reporting. Wyeth shall be responsible for filing all reports
required to be filed in order to maintain any Regulatory Approvals granted for
Agreement Products that are being commercialized in the Territory by or on
behalf of Wyeth or Wyeth’s Affiliates or sublicensees (other than Curis). To the
extent Curis has or receives any information regarding any adverse drug
experience which may be related to the use of any Agreement Compound or
Agreement Product, Curis shall promptly provide Wyeth with all such information
in accordance with procedures to be agreed upon by representatives of both
Parties’ regulatory affairs departments, which procedures shall be agreed upon,
in writing, no later than the initiation of the first Phase I clinical study of
an Agreement Product under this Agreement. Such procedures may be amended from
time to time by the Parties.

 

6. CONSIDERATION

 

  6.1 Initial Payment. In consideration of Curis’ agreement to conduct the
Research Program, participate in the JSC and permit access to Curis Technology,
other than the Agreement Protein and Research Materials, during the Research
Term, Wyeth shall pay Curis an initial, non-refundable, one-time milestone
payment of [**] United States Dollars ($[**]) payable within five (5) days after
the Effective Date.

 

  6.2 Curis Stock. Within five (5) business days after the Effective Date,
Wyeth, in further consideration of Curis’ agreement to participate in the
Research Program, participate in the JSC and permit access to Curis Technology,
other than the Agreement Protein and Research Materials, during the Research
Term, shall purchase one million five hundred thousand dollars ($1,500,000) of
Curis common stock in accordance with the terms and conditions of the Stock
Purchase Agreement.

 

37



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  6.3 Development Payments. Subject to the limitations set forth below in this
Section 6.3, within [**] ([**]) days after the occurrence of each of the
following events, Wyeth, in further consideration of Curis’ agreement to conduct
the Research Program, participate in the JSC and permit access to Curis
Technology during the Research Term, shall pay to Curis the nonrefundable
development payments set forth below (each a “Development Payment”):

 

Event

--------------------------------------------------------------------------------

   Amount Payable


--------------------------------------------------------------------------------

 

[**]

   $ [ **]

[**]

   $ [ **]

[**]

   $ [ **]

[**]

   $ [ **]

[**]

   $ [ **]

[**]

   $ [ **]

[**]

   $ [ **]

 

The Development Payments set forth above in this Section 6.3 each shall be
payable [**]. In no event shall the aggregate amount payable by Wyeth under this
Section 6.3 exceed [**] dollars ($[**]). [**].

 

  6.4 Additional Development Payments. Subject to the limitations set forth
below in this Section 6.4, in addition to the Development Payments payable by
Wyeth under Section 6.3, Wyeth, in further consideration of Curis’ agreement to
participate in the Research Program, participate in the JSC and permit access to
Curis Technology, during the Research Term, shall pay to Curis the following
additional development payments (each an “Additional Development Payment”)
within [**] ([**]) days after the occurrence of the specified event:

 

Event

--------------------------------------------------------------------------------

   Amount Payable


--------------------------------------------------------------------------------

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**]

[**]

   $[**], $[**]

[**]

   $[**]

 

Each of the Additional Development Payments set forth above in this Section 6.4
shall be payable [**] of such Agreement [**], provided, however, that in no
event shall any such Additional Development Payment be payable for [**].
Notwithstanding the foregoing, in the event that Wyeth ceases development of an
Agreement Compound and replaces it with another Agreement Compound, [**] under
this Section 6.4 [**]. In no event shall the aggregate amount payable by

 

38



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Wyeth under this Section 6.4 exceed [**] dollars ($[**]) regardless of the
number of Agreement Compounds developed or the number of indications developed
for any such Agreement Compound. [**] Additional Development Payment shall be
due with respect to [**].

 

  6.5 Approval Payments. Subject to the limitations set forth below in this
Section 6.5, within [**] ([**]) days after the occurrence of each of the
following events, Wyeth shall pay to Curis the following payments (each an
“Approval Payment”):

 

Event

--------------------------------------------------------------------------------

   Amount Payable


--------------------------------------------------------------------------------

 

[**]

   $ [ **]

[**]

   $ [ **]

[**]

   $ [ **]

 

Each Approval Payment [**] for each Agreement Compound [**] for such Agreement
Compound [**] for such Agreement Compound, whether in one or separate Regulatory
Approvals. Notwithstanding the foregoing, in the event Wyeth ceases development
of an Agreement Compound (including, without limitation, where a Regulatory
Approval Application for an Agreement Compound is withdrawn or not approved) and
replaces it with another Agreement Compound, [**] under this Section 6.5 [**] by
the Agreement Compound [**]. The maximum amount payable with respect to any
Agreement Compound under this Section 6.5 shall be [**] dollars ($[**]). [**]
Approval Payment shall be due [**]

 

  6.6 Royalties.

 

  6.6.1 Products. Subject to the adjustments set forth below in Section 6.7,
Wyeth shall pay to Curis royalties on the aggregate annual Net Sales of each
Product in the Territory during the applicable Royalty Term at the applicable
marginal rate(s) set forth below:

 

Wyeth Net Sales of a Product

During Calendar Year

--------------------------------------------------------------------------------

  

Marginal Royalty Rate

(% of the applicable portion

of Net Sales of such Product)

--------------------------------------------------------------------------------

Up to $[**]

   [**]%

$[**] to $[**]

   [**]%

More than $[**]

   [**]%

 

Royalties shall be payable in respect of Net Sales of each Product in any
country during the Royalty Term applicable to such Product in such country.
Subject to the adjustments set forth below, the Royalty rates set forth above
shall apply to the marginal portions of Net Sales of each

 

39



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Product within the Royalty tiers set forth above during each calendar year
during the Royalty Term applicable to such Product in the country in which the
Net Sales occur. After the expiration of the Royalty Term applicable to any
Product in any country, no further Royalties shall be payable in respect of Net
Sales of such Product in such country, no further Net Sales of such Product in
such country shall count for purposes of determining aggregate annual Net Sales
of such Product for the calculation of marginal Royalty rates under this Section
6.6, and the licenses granted to Wyeth under Section 2.1(c) in respect of such
Product in such country shall thereafter be fully paid-up, perpetual,
irrevocable, royalty-free licenses.

 

  6.6.2 Certain Option Products. In the event that Wyeth exercises its option
under Section 2.7, then, subject to the adjustments set forth below in Section
6.7, Wyeth shall pay to Curis royalties in the amount of [**] percent ([**]%) of
the aggregate annual Net Sales of each Option Product which is also an Orphan
Product in the Territory during the applicable Royalty Term for such Option
Product. After the expiration of the Royalty Term applicable to any Orphan
Product in any country, no further royalties shall be payable in respect of Net
Sales of such Orphan Product in such country and the licenses granted to Wyeth
under Section 2.1(d) in respect of such Orphan Product in such country shall
thereafter be fully paid-up, perpetual, irrevocable, royalty-free licenses.

 

  6.7 Adjustments to Royalties. The following adjustments shall be made, on an
Agreement Product by Agreement Product and country by country basis, to the
royalties payable pursuant to Section 6.6 hereof:

 

  6.7.1

Wyeth’s Third Party Agreements. Wyeth shall be solely responsible for all
obligations (including, without limitation, any such obligations that relate to
Products) under its agreements with Third Parties that are (i) in effect as of
the Effective Date or (ii) except as provided below in this Section 6.7.1, that
are entered into by Wyeth during the term of this Agreement, and, in each case,
no adjustment to the royalties payable by Wyeth under Section 6.6 shall be made
on account of any such obligations. Notwithstanding the foregoing, if, during
the term of this Agreement after the Effective Date, Wyeth enters into an
agreement with a Third Party in order to obtain (x) a license under a Patent
Right of a Third Party that is a blocking patent with respect to one or more
Curis Patent Rights or (y) rights that are necessary (e.g., patent applications
that, if issued, would be necessary), to develop, manufacture or commercialize
one or more Agreement Products, then, upon entry into any such

 

40



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

agreement and thereafter during the remainder of the Royalty Period, the
applicable royalty payable under Section 6.6 hereof shall be reduced by [**]
percent ([**]%) of the royalties payable by or on behalf of Wyeth, its
Affiliates or sublicensees to such Third Party(ies) in connection with obtaining
such rights; provided, however, that the applicable royalty payable under
Section 6.6 hereof shall not be reduced to an amount less than [**] percent
([**]%) of the royalty that would otherwise be payable under Section 6.6 for the
sale of such Agreement Product(s) in such country(ies) during such time period.

 

  6.7.2 Curis Third Party Agreements. Curis shall be solely responsible for all
obligations (including, without limitation, any such obligations that relate to
the Curis Technology or any Agreement Compound or Agreement Product) under its
agreements with Third Parties that are in effect as of the Signature Date or
that Curis enters into during the term of this Agreement, including, without
limitation, those obligations arising under any Curis Third Party Agreement.

 

  6.7.3 Competing Products. In the event that, during any Calendar Quarter, (i)
one or more Third Parties are selling a Competing Product or Competing Products
in a country of the Territory, and (ii) the unit sales of such Competing
Product(s) in such country during such Calendar Quarter amount in aggregate to
more than [**] percent ([**]%) of the Competing Product Market in such country,
the royalty payable by Wyeth for the sale of such Affected Product by Wyeth in
such country during such Calendar Quarter shall be reduced to [**] percent of
the royalty that would otherwise be payable for the sale of such Affected
Product in such country in accordance with Section 6.6, as adjusted under
Section 6.7.1, provided, however, that in no event shall royalties payable to
Curis be less than [**]percent ([**]%) of the amount due under Section 6.5.

 

  6.8

No Projections. Curis acknowledges and agrees that nothing in this Agreement
shall be construed as representing an estimate or projection of either (a) the
number of Agreement Compounds or Agreement Products that will or may be
successfully developed and/or commercialized or (b) anticipated sales of any
Product, and that the figures set forth in Article 6 or elsewhere in this
Agreement or that have otherwise been discussed by the Parties are merely
intended to define Wyeth’s royalty obligations to Curis in the event such sales
performance is achieved. WYETH MAKES NO REPRESENTATION OR WARRANTY, EITHER
EXPRESS OR IMPLIED, THAT IT WILL BE ABLE TO SUCCESSFULLY DEVELOP AND/OR
COMMERCIALIZE ANY AGREEMENT COMPOUNDS OR AGREEMENT PRODUCTS OR, IF

 

41



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

COMMERCIALIZED, THAT IT WILL ACHIEVE ANY PARTICULAR SALES LEVEL OF SUCH
AGREEMENT COMPOUNDS OR AGREEMENT PRODUCTS .

 

  6.9 Royalty Reports; Payments.

 

  (a) The obligation to pay Royalties under this Article 6 shall be imposed only
once (i) with respect to any sale of the same unit of any Agreement Product and
(ii) with respect to a single unit of any Agreement Product regardless of how
many Valid Patent Claims were or would be, but for this Agreement, infringed by
the discovery, development, making, using or selling of such Agreement Product.

 

  (b) Within [**] ([**]) calendar days after the first day of January, April,
July and October of each year following the First Commercial Sale of an
Agreement Product, Wyeth shall submit to Curis a written report with respect to
the preceding calendar quarter (the “Payment Report”) stating with respect to
each Agreement Product: (i) the gross sales and Net Sales of such Agreement
Product; (ii) the currency exchange rates used in determining the Net Sales of
such Agreement Product; and (iii) a calculation of the amounts due to Curis,
making reference to the specific deductions taken in accordance with Section
1.52 (definition of Net Sales).

 

  (c) Within [**] ([**]) days after the first day of January, April, July and
October of each year following the First Commercial Sale of an Agreement
Product, Wyeth shall make payments to Curis in the amounts due for the preceding
calendar quarter in accordance with the Payment Report for such quarter.

 

  (d) All payments due and payable under this Agreement shall be paid in
immediately available United States funds to the bank account designated in
writing by Curis. For purposes of computing the royalty payment on sales of
Agreement Products outside the United States, the Net Sales of such Agreement
Products shall be converted to United States dollars in accordance with Wyeth’s
customary and usual foreign exchange translation procedures, consistently
applied.

 

  6.10

Withholding Taxes. Wyeth may deduct the amount of any taxes imposed on Curis
which are required to be withheld or collected by Wyeth or its sublicensees
under the laws of any country on amounts owing from Wyeth to Curis hereunder to
the extent Wyeth, its affiliates or its sublicensees pay such withholding taxes
to the appropriate governmental authority on behalf of Curis. If available,
Wyeth shall promptly deliver to Curis proof of payment of such taxes together
with

 

42



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

copies of all communications from or with such governmental authority with
respect thereto. All payments to Curis under this Agreement shall be made from
the United States.

 

  6.11 Books and Records; Audit Rights.

 

  (a) Wyeth shall keep full and true books of accounts and other records in
sufficient detail so that the royalties payable to Curis hereunder can be
properly ascertained.

 

  (b) Wyeth shall, at the request of Curis, permit a nationally recognized
independent certified public accountant selected by Curis (except one to whom
Wyeth has some reasonable objection) to have access during ordinary business
hours, to such books and records as may be necessary to determine the
correctness of any royalty report or royalty payment made under this Agreement
or to obtain information as to royalties payable in case of failure to report or
pay pursuant to the terms of this Agreement. Such examination shall be conducted
after at least thirty (30) days prior written notice to Wyeth and shall take
place at the Wyeth facility(ies) where such books and records are maintained.
Before permitting such independent accounting firm to have access to such books
and records and to the extent reasonable and customary, Wyeth may require such
independent accounting firm and its personnel involved in such audit to sign a
confidentiality agreement (in form and substance reasonably acceptable to Wyeth)
as to any of Wyeth’s, its Affiliates’ or sublicensees’ confidential information
that is to be provided to such accounting firm or to which such accounting firm
will have access while conducting the audit under this Section 6.11. Curis shall
be responsible for expenses for the independent certified public accountant
initially selected by Curis, except that Wyeth shall reimburse Curis if the
independent accountant determines the royalties paid by Wyeth to Curis are less
than ninety percent (90%) of the amount actually owed to Curis for the period
from the date of this Agreement until the date of the audit. The accounting firm
shall disclose to Curis only whether the royalty reports are correct or not,
and, if applicable, the specific details concerning any discrepancies. All
inspections made by Curis hereunder shall be made no later than three (3) years
after the royalty or report that is the subject of the investigation was due.

 

43



--------------------------------------------------------------------------------

CONFIDENTIAL

 

7. INTELLECTUAL PROPERTY.

 

  7.1 Inventions.

 

  (a) Subject to Sections 7.1(e) and 7.1(f) below and subject to the rights and
licenses granted each Party under this Agreement, Curis shall own the entire
right, title and interest in and to all Program Inventions (and Patent Rights
thereon) made solely by its employees or others acting on behalf of Curis (or
solely by such persons and Third Parties performing work under the Research
Program) in the conduct of the Research Program;

 

  (b) Subject to Sections 7.1(e) and 7.1(f) below and subject to the rights and
licenses granted each Party under this Agreement, Wyeth shall own the entire
right, title and interest in and to all Program Inventions (and Patent Rights
thereon) made solely by its employees or others acting on behalf of Wyeth (or
solely by such persons and Third Parties performing work under the Research
Program) in the conduct of the Research Program;

 

  (c) Subject to Sections 7.1(e) and 7.1(f) below, the Parties shall jointly own
all Joint Inventions (and Patent Rights thereon) and, subject to the rights and
licenses granted to each Party under this Agreement, each Party may make, use,
sell, keep, license, assign or mortgage Joint Inventions jointly owned by such
Party and otherwise undertake all activities a sole owner might undertake with
respect to such Joint Inventions, without the consent of and without accounting
to the other Party;

 

  (d) Subject to Sections 7.1(e) and 7.1(f) below and subject to the rights and
licenses granted to each Party under this Agreement, all other inventions made
solely by employees or others acting on behalf of either Party (or solely by
such persons and Third Parties) or jointly with employees or others acting on
behalf of the other Party shall be owned in accordance with United States laws
of inventorship, and each Party may make, use, sell, keep, license, assign or
mortgage its interest in such inventions and otherwise undertake all activities
a sole owner might undertake with respect to such inventions, without the
consent of and without accounting to the other Party;

 

  (e) Subject to the rights and licenses granted to each Party under this
Agreement, Wyeth shall own the entire right, title and interest in and to all
Derived Compounds of Wyeth Compounds and Curis shall own the entire right, title
and interest in and to all Derived Compounds of Curis Compounds, and each Party
agrees to execute all assignments and other documents and to take all further
actions necessary to vest such ownership in such Derived Compounds in the other
Party;

 

  (f)

Subject to the rights and licenses granted to each Party under this Agreement,
Wyeth shall own the entire right, title and interest in and to all

 

44



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

Collaboration Compounds and all Derived Compounds thereof, whether synthesized
by or for Wyeth or Curis. Curis agrees to execute all assignments and other
documents and to take all further actions necessary to vest such ownership in
such Collaboration Compounds and Derived Compounds in the Wyeth as required
under this Section 7.1(f);

 

  (g) Each Party shall promptly disclose to the other Party the making,
conception or reduction to practice of Program Inventions by employees or others
acting on behalf of such Party. Each Party represents and agrees that all
employees and other persons acting on its behalf in performing its obligations
under the Research Program shall be obligated under a written binding agreement
to assign to it all Program Inventions made or conceived by such employee or
other person and any Patent Rights and other intellectual property rights
therein. Each Party agrees to execute such assignments and take such further
actions as are reasonably necessary to vest in the other Party the ownership
rights set forth above in this Section 7.1; and

 

  (h) Any dispute between the Parties regarding the inventorship of an invention
made under the Research Program that is not resolved pursuant to the procedure
set forth in Section 12.5.1) shall be resolved through appointment of an
independent patent counsel, mutually acceptable to the Parties, after
consideration of all evidence submitted by the Parties. The expense of the
independent patent counsel shall be borne equally by the Parties.

 

  7.2 Patent Applications.

 

  7.2.1 Filing, Prosecution and Maintenance of Patent Rights.

 

  (a) Curis Patent Rights.

 

  (1)

Subject to the patent prosecution rights of certain Third Party licensors
pursuant to the Curis Third Party Agreements, Curis will continue to be
responsible for filing, prosecution and maintenance of the Curis Patent Rights
until such time as Wyeth, in Wyeth’s sole discretion, elects to assume control
of such activities of any patent application or patent included within the Curis
Patent Rights that is exclusively licensed to Wyeth which patent or patent
application claims any method of use, composition of matter, or method of
manufacture of any Agreement Compound. Notwithstanding the foregoing, Wyeth
shall

 

45



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

not have the right to assume control of the filing, prosecution or maintenance
of any patent or patent application included within the Curis Patent Rights,
which patent or patent application is described in Section 7.2.1(a)(2) below,
and where (i) Curis’ Third Party licensor is responsible for prosecution and
maintenance of such patent application or patent and/or (ii) such patent
application or patent is licensed to Third Parties in addition to Wyeth.

 

  (2) Curis, or to the extent relevant, Curis’ Third Party licensor, shall be
responsible for the filing, prosecution and maintenance of: (i) any patent
application or patent included in the Curis Patent Rights licensed to Curis
pursuant to a Curis Third Party Agreement existing as of the Signature Date
which patent application or patent Curis does not have the sole right to file,
prosecute and maintain by the terms of such Curis Third Party Agreement; (ii)
all Curis Patents under which any Third Party has been granted a license prior
to the Signature Date; (iii) all Curis Patents that claim any composition of
matter, method of use or method of manufacture of any compound other than an
Agreement Compound (regardless of whether any such Curis Patent also claims any
method of use, composition of matter, or method of manufacture of any Agreement
Compound.)

 

  (b) Wyeth Patent Rights. Wyeth, at its own expense, shall have the sole right,
but not the obligation, to prepare, file, prosecute and maintain, throughout the
world, all patent applications and patents included within the Wyeth Technology,
including, without limitation, any Program Inventions made by Wyeth in the
course of the Research Program or any inventions otherwise made by or on behalf
of Wyeth in connection with the research, development, manufacturing or
commercialization of any Agreement Compound or Product.

 

  (c)

Joint Inventions. Wyeth shall have the first right to file, prosecute and
maintain patent applications and patents and to handle such other matters
described in Section 7.2.1(a) above in respect to Joint Inventions. If Wyeth
decides not to file a patent application on any Joint Invention, or ceases to
diligently pursue prosecution or procurement, or fails to maintain the same in
any

 

46



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

country, Curis shall have the right to file patent applications, control
prosecution and procurement, and maintain procured patents with respect to such
Joint Invention.

 

  (d)

Cooperation; Review and Comment. To the extent that a Party is solely (as
between the Parties to this Agreement) responsible for prosecution of a patent
included within the Curis Patent Rights or the Joint Patent Rights, that Party
shall give the other Party an opportunity to review and comment upon the text of
such applications before filing, shall consult with such Party with respect to
such application, and shall supply such Party with a copy of such applications
as filed, together with notice of its filing date and serial number. The
receiving Party shall provide comments on patent applications and other
documents to be submitted to any patent office within fifteen (15) business days
after receiving the same for review. Each Party shall keep the other Party
advised on the status of the prosecution of all patent applications and the
maintenance of any patents included within the Curis Patents and shall consult
with and provide such Party with reasonable opportunity to comment on all
correspondence received from and all submissions to be made to any government
patent office or authority with respect to any such patent application or
patent. In addition, if Curis elects not to file a patent application on an
invention included within the Curis Technology or to cease the prosecution
and/or maintenance of any patent application or patent included within the Curis
Technology, Curis shall provide Wyeth with written notice immediately upon the
decision to not file or continue the prosecution of such patent application or
maintenance of such patent. In such event and subject to Section 7.2.1(a) above,
Curis shall permit Wyeth, at Wyeth’s sole discretion, to file and/or continue
prosecution and/or maintenance of any such patent application or patent at
Wyeth’s own expense. If Wyeth elects to continue such prosecution or
maintenance, Curis shall execute such documents and perform such acts, at
Wyeth’s expense, as may be reasonably necessary to permit Wyeth to file,
prosecute and/or maintain such Curis Patent Rights and to the extent permitted
by any applicable Curis Third Party Agreement, Curis shall assign to Wyeth all
of Curis’ right, title and interest in and to such patent applications and
patents, to the extent permitted by Curis Third Party Agreements and such patent
applications and patents shall no longer be included within the Curis Technology
for purposes of this Agreement. With respect to any patent application that is
included within the Curis Technology and for which Wyeth has no

 

47



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

right to assume the prosecution in accordance with Section 7.2.1(a) above, Curis
shall not abandon or permit to be abandoned the prosecution of such patent
application without Wyeth’s prior written consent. With respect to any patent
that is included within the Curis Technology and for which Wyeth has no right to
assume the prosecution or maintenance in accordance with Section 7.2.1(a) above,
Curis shall not allow or permit any Third Party to allow such patent to lapse
without Wyeth’s prior written consent.

 

  7.2.2 Patent Costs.

 

  (a) Curis Patents. In respect of Curis Patents Rights prosecuted and
maintained by Wyeth under Section 7.2.1(a)(1) above, Wyeth shall be solely
responsible for the costs of such patent prosecution, maintenance and other fees
associated therewith. In respect of Curis Patent Rights prosecuted and
maintained by Curis or Third Party licensors, under Section 7.2.1(a)(2) above,
the Parties agree that Wyeth (i) shall reimburse Curis for [**] the prosecution
and maintenance of those patent applications and patents included within the
Curis Patent Rights [**] at the time [**] and (ii) shall reimburse Curis for
[**] the prosecution and maintenance of those patent applications and patents
included within the Curis Patent Rights [**] for the purposes of this Agreement
[**] Such reimbursement shall be made [**]. With respect to those patent
applications and patents described in (ii) above, Curis shall prosecute and
maintain such Curis Patent Rights in such countries as Wyeth shall reasonably
request; provided, that Wyeth shall reimburse Curis for [**], in those countries
and territories[**] for such countries. Wyeth’s obligation to reimburse Curis
for such expenses is limited to [**]; and provided further, that Wyeth may, in
respect of any Curis Patent Rights [**] under this Agreement with respect to
such Curis Patent Rights [**]. Notwithstanding the foregoing, to the extent any
such expenses relate to Patent Applications solely claiming Reverted Compounds,
Curis Option Compounds or the manufacture or use thereof, Wyeth shall [**]
reimburse Curis for any [**] Reverted Compound or a Curis Option Compound [**]
with respect to such Reverted Compound or Curis Option Compound.

 

  (b) Wyeth Patents. In respect of Wyeth Patent Rights prosecuted and maintained
by Wyeth under Section 7.2.1(b) above Wyeth shall [**] associated therewith.

 

48



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (c) Joint Patents. In respect of Patent Rights prosecuted and maintained by
Wyeth under Section 7.2.1(c) above, Wyeth shall prosecute and maintain such
Patent Right, [**] shall determine, provided, however, that [**] in connection
with the filing, prosecution or maintenance [**].

 

  7.23 Cooperation. Each Party shall make available to the other Party or its
authorized attorneys, agents or representatives, its employees, agents or
consultants reasonably necessary or appropriate to enable the other Party to
file, prosecute and maintain patent applications and resulting patents with
respect to Joint Inventions and, in the case of patent applications and
resulting patents filed, prosecuted and maintained by Wyeth under Section 7.2.1,
with respect to Program Inventions or inventions within the Curis Technology
that relate to the composition of matter or use of an Agreement Compound or
Agreement Product, and shall provide access to such documents and other
information as may be reasonably required by the other Party for such purposes.
Each Party shall sign or cause to have signed all documents relating to said
patent applications or patents at no charge to the other Party. Each Party shall
keep the other Party informed as to the status of any patent applications filed
hereunder and Patent Rights issued thereon. In the event that either Party
undertakes to file patent applications under Section 7.2.1 above, the other
Party shall cooperate in the same manner with respect to such patent
application(s), and do such other acts as may be necessary or appropriate to
secure patent protection, with respect to such Joint Inventions.

 

  7.3

Patent Term Extensions. Each Party shall notify the other Party of the issuance
of each patent where extension is possible included within the Patent Rights
comprising Curis or Wyeth Technology that claim any Product, including the
composition of any ingredient, its manufacture or use, giving the date of issue
and patent number for each such patent. The Parties shall use Commercially
Reasonable Efforts to obtain all available supplementary protection certificates
and other extensions of Patent Rights relating to Program Inventions (including
those available under the Hatch-Waxman Act). Each Party shall execute such
authorizations and other documents and take such other actions as may be
reasonably requested by the other Party to obtain such extensions. The Parties
shall cooperate with each other in gaining patent term restorations, extensions
and/or supplementary protection certificates (“SPC”) wherever applicable to
Patent Rights covering Products. The Party first eligible to seek patent term
restoration or extension of any such Patent or any SPC related thereto shall
have the right to do so; provided, that if in any country the first Party has an
option to

 

49



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

extend the patent term for only one of several patents, the first Party will
consult with the other Party before making the election. If more than one patent
is eligible for extension or patent term restoration, the JSC shall agree upon a
strategy that will maximize patent protection for Products. All filings for such
extensions and certificates shall be made by the Party to whom the patent is
assigned, provided, that in the event that the Party to whom the patent is
assigned elects not to file for an extension or supplementary protection
certificate, such Party shall (i) inform the other Party of its intention not to
file and (ii) grant the other Party the right to file for such extension or
certificate.

 

  7.4 Patent Certifications.

 

  7.4.1 Notice; Actions. Each Party shall immediately give notice to the other
of any certification filed under the Hatch-Waxman Act claiming that any of the
Patent Rights comprising Curis or Wyeth Technology that covers any Product is
invalid or that any infringement will not arise from the manufacture, use or
sale of any Product by a Third Party. If Wyeth decides not to bring infringement
proceedings against the entity making such a certification with respect to any
such Patent Rights pursuant to Section 7.5, Wyeth shall give notice to Curis of
its decision not to bring suit within ten (10) days after receipt of notice of
such certification (or, if less than twenty (20) days, within half of the time
period permitted by law for Wyeth to commence such action). Curis may then, but
is not required to, bring suit against the Third Party that filed the
certification. Any suit by either Party may be in the name of either or both
Parties, as may be required by law. For this purpose, the Party not bringing
suit shall execute such legal papers necessary for the prosecution of such suit
as may be reasonably requested by the Party bringing suit.

 

  7.4.2 Orange Book Listings. To the extent required by law, Wyeth shall use its
Commercially Reasonable Efforts to maintain with the applicable Regulatory
Authorities during the term of this Agreement correct and complete listings of
applicable Patent Rights for any Product then being commercialized by Wyeth,
including all so called “Orange Book” listings required under the Hatch-Waxman
Act.

 

  7.5 Enforcement of Patent Rights.

 

  7.5.1

Notice. To the extent permitted by Curis Third Party Agreements, if Curis or
Wyeth has knowledge of any suspected infringement of any Patent Rights included
in the Curis Technology or the Wyeth Technology

 

50



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

(including Patent Rights claiming Joint Inventions) by Third Parties making,
using or selling a medicinal product containing an Agreement Compound or of any
misappropriation or misuse in the Wyeth Field of any Collaboration Technology,
the Party having such knowledge shall promptly inform the other Party of such
infringement.

 

  7.5.2 Course of Action. Wyeth and Curis shall thereafter consult and cooperate
fully to determine a course of action, including the commencement of legal
action by either or both Parties, to terminate any such infringement of Patent
Rights or any such misappropriation or misuse of Collaboration Technology.
However, upon notice to Curis and to the extent permitted under the Curis Third
Party Agreements, Wyeth shall have the first right to initiate and prosecute
such legal action at its own expense, or to control the defense of any
declaratory judgment action relating thereto. Wyeth shall promptly inform Curis
if it elects not to exercise such first right (but in any event within [**]
([**]) days after such notice of such infringement), and Curis shall thereafter
have the right to either initiate and prosecute such action or to control the
defense of such declaratory judgment action. Where any Curis Third Party
Agreement [**] to have the [**] such Curis Third Party Agreement [**].

 

  7.5.3 Cooperation. For any such action to terminate any infringement of Curis
Patent Rights or Joint Patent Rights or any such misappropriation or misuse of
Collaboration Technology, in the event that Wyeth is unable to initiate or
prosecute such action solely in its own name or it is otherwise advisable in
order to obtain an effective remedy, Curis will join such action voluntarily and
will execute and cause its Affiliates to execute all documents necessary for
Wyeth to initiate litigation to prosecute and maintain such action. If Curis
initiates any such action as permitted by Section 7.5.2, Wyeth shall cooperate
in a similar manner. In connection with any action, Wyeth and Curis will
cooperate fully and will provide each other with any information or assistance
that either may reasonably request. Each Party shall keep the other informed of
developments in any action or proceeding, including the status of any settlement
negotiations and the terms of any offer related thereto. Each Party may be
represented by counsel of their choice.

 

  7.5.4

Settlements; Recoveries. No settlement, compromise or other disposition of any
such proceeding which concerns the validity of any Curis Patent Rights shall be
entered into without its prior written consent and such consent will not be
unreasonably withheld. No settlement, compromise or other disposition of any
such proceeding which concerns the validity of

 

51



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

any Wyeth Patent Rights shall be entered into without its prior written consent
and such consent will not be unreasonably withheld. Subject to Third Party
licensor rights under the Curis Third Party Agreements, any recovery obtained as
a result of such action, whether by judgment, award, decree or settlement, shall
first be applied to reimbursement of each Party’s out-of-pocket expenses in
bringing such action (including any advisory counsel), and the balance shall be
shared as follows:

 

  (a) If the enforcement action was undertaken solely at the expense of Wyeth,
[**] percent ([**]%) shall be paid to Curis in respect of its lost royalties and
other damages and [**] percent ([**]%) shall be paid to Wyeth in respect of its
lost profits, financial risk assumed in undertaking such enforcement action and
other damages;

 

  (b) If the enforcement action was undertaken solely at the expense of Curis,
[**] percent ([**]%) shall be paid to Curis in respect of its lost royalties,
financial risk assumed in undertaking such enforcement action and other damages
and [**] percent [**]%) shall be paid to Wyeth in respect of its lost profits
and other damages; and

 

  (c) If the enforcement action was undertaken at the expense of the Parties
jointly, the Parties shall [**].

 

  7.6 Cooperation. In any suit, action or proceeding referred to in this Article
7 (regardless of which Party commences or defends), each Party shall, at its own
expense, fully cooperate with the other Party and supply all assistance
reasonably requested by the Party carrying on the proceeding, including
providing the other Party with such witnesses, documents and records and other
evidence as may be reasonably requested.

 

  7.7 Revocation or Invalidity Actions. In the same manner as provided in
Section 7.5, each Party shall have the right to defend, at its own expense, all
suits or proceedings seeking to have any of the respective Patent Rights revoked
or declared invalid, unpatentable, unenforceable or not infringed. All costs and
expenses (including attorneys’ fees) incurred in such action shall be payable by
the Party taking such action.

 

  7.8 Patent Infringement Claims.

 

  (a)

Each Party shall notify the other Party promptly in writing of any claim of, or
action for, infringement of any patents or misappropriation of trade

 

52



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

secret rights of any Third Party which is threatened, made or brought against
either Party by reason of the discovery, development, manufacture, use or sale
of any Agreement Compound or Agreement Product by either Party.

 

  (b) In the event that an action for infringement is commenced against either
Party, its licensees or its sublicensees as a result of the discovery,
development, manufacture, use or sale of an Agreement Compound or Agreement
Product exclusively licensed to Wyeth hereunder, Wyeth shall defend such action
at its own expense, and Curis hereby agrees to assist and cooperate with Wyeth,
at its own expense, to the extent necessary in the defense of such suit. Wyeth
shall have the right to settle the suit or consent to an adverse judgment
thereto, in its sole discretion, so long as such settlement or adverse judgment
does not adversely affect the rights of Curis and its Affiliates (including any
Curis Patent Rights). Wyeth shall assume full responsibility for the payment of
any award for damages, or any amount due pursuant to any settlement entered into
by it with such Third Party; provided, that, to the extent such infringement
claims relate to the screening conducted by Curis under the Research Program,
Wyeth shall be entitled to deduct any such amount, as well as the costs and
expenses incurred in defending such action, from Net Sales of the Product
involved in such infringement for the purpose of calculating Royalties payable
to Curis. Any and all damages and awards received by Wyeth as a result thereof
(e.g., as a result of a counterclaim) shall be allocated between the Parties in
the same manner as provided in Section 7.5.4.

 

8. CONFIDENTIALITY.

 

  8.1 Confidentiality. Except to the extent expressly authorized by this
Agreement or otherwise agreed in writing, the Parties agree that, for the term
of this Agreement and for five (5) years thereafter, each Party (the “Receiving
Party”), receiving any Confidential Information of the other Party (the
“Disclosing Party”) hereunder shall keep such Confidential Information
confidential and shall not publish or otherwise disclose or use such
Confidential Information for any purpose other than as provided for in this
Agreement except for Confidential Information that the Receiving Party can
establish:

 

  (a) was already known to the Receiving Party (other than under an obligation
of confidentiality), at the time of disclosure by the Disclosing Party and such
Receiving Party has documentary evidence to that effect;

 

  (b) was generally available to the public or otherwise part of the public
domain at the time of its disclosure to the Receiving Party;

 

53



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (c) became generally available to the public or otherwise part of the public
domain after its disclosure or development, as the case may be, and other than
through any act or omission of a Party in breach of this confidentiality
obligation;

 

  (d) was disclosed to that Party, other than under an obligation of
confidentiality, by a Third Party who had no obligation to the Disclosing Party
not to disclose such information to others; or

 

  (e) was independently discovered or developed by or on behalf of the Receiving
Party without the use of the Confidential Information belonging to the other
Party and the Receiving Party has documentary evidence to that effect.

 

  8.2 Authorized Disclosure and Use.

 

  8.2.1 Disclosure. Notwithstanding the foregoing Section 8.1, each Party may
disclose to Third Parties confidential information belonging to the other Party,
including this Agreement, to the extent such disclosure is reasonably necessary
to:

 

  (a) file or prosecute patent applications covering Joint Know-How as
contemplated by this Agreement,

 

  (b) prosecute or defend litigation,

 

  (c) exercise rights hereunder provided such disclosure is covered by terms of
confidentiality similar to those set forth herein, and

 

  (d) comply with applicable governmental laws and regulations.

 

Additionally, the Agreement may be disclosed to comply with due diligence
requests in connection with financing activities or pursuant to possible merger
with or acquisition by Third Parties. In the event a Party shall deem it
necessary to disclose this Agreement or Confidential Information of the other
Party pursuant to this Section 8.2.1, the Disclosing Party shall to the extent
possible give reasonable advance notice of such disclosure (including, only with
respect to the disclosure of Confidential Information, the Third Party to whom
such disclosure is being made) to the other Party and take all reasonable
measures to ensure confidential treatment of such information under terms and
conditions no less restrictive than those set forth herein.

 

54



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  8.2.2 Use. Notwithstanding the foregoing Section 8.1, each Party shall have
the right to use the other Party’s Confidential Information in carrying out its
rights and responsibilities under this Agreement in the discovery, research,
development, manufacture and commercialization of Agreement Compounds and
Agreement Products.

 

  8.3 Certain Regulatory Filings. Either Party may disclose the terms of this
Agreement to the extent required, in the reasonable opinion of such Party’s
legal counsel, to comply with applicable laws, including, without limitation,
the rules and regulations promulgated by the United States Securities and
Exchange Commission (the “SEC”) or by any stock exchange or regulatory body to
which the Party is subject. Notwithstanding the foregoing, before disclosing
this Agreement or any of the terms hereof pursuant to this Section 8.3, the
Parties will consult with one another on the terms of this Agreement to be
redacted in making any such disclosure. If a Party discloses this Agreement or
any of the terms hereof in accordance with this Section 8.3, such Party agrees,
at its own expense, to seek confidential treatment of portions of this Agreement
or such terms, as may be reasonably requested by the other Party.

 

  8.4 Public Announcements; Publications.

 

  8.4.1 Announcements. Neither Party shall issue any news release or other
public announcement relating to this Agreement, including any of its terms, or
to the performance of either Party hereunder, without the prior written approval
of the other Party. Once the text or substance of any announcement has been so
approved, it may be repeated without further approval. Any disclosure which is
required by law may be made without the prior consent of the other Party,
although the other Party shall be given prompt notice of any such legally
required disclosure and an opportunity to comment on the proposed disclosure
reasonably in advance to the extent feasible. Further, the disclosing Party
shall use reasonable efforts to limit the nature and scope of any disclosure to
the extent reasonably possible and to otherwise prevent the disclosure of the
non-disclosing Party’s confidential information. Notwithstanding the foregoing,
Wyeth shall not require Curis’ consent to make any public announcement regarding
its commercialization of any Agreement Compound or Product that has received
regulatory approval, except to the extent that such disclosure contains Curis’
Confidential Information.

 

55



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  8.4.2 Initial Press Release. Promptly following execution of this Agreement by
the Parties, either Party may issue a press release in such form as the Parties
may hereafter agree upon.

 

  8.5 Scientific Publications. During the term of this Agreement, Wyeth will
submit to Curis for review and approval all proposed academic, scientific and
medical publications and public presentations directly relating to the Research
and Development of Products under this Agreement and Curis will submit to Wyeth
for review and approval all proposed academic, scientific and medical
publications and public presentations directly relating to Hedgehog Pathway, the
Hedgehog Protein any Agreement Compound, any of Curis’ activities under this
Agreement or any of the Curis Technology for review in connection with
preservation of exclusive Patent Rights and/or to determine whether Confidential
Information should be modified or deleted. Written copies of such proposed
publications and presentations shall be submitted to the other Party no later
than thirty (30) days before submission for publication or presentation and the
other Party shall promptly provide its comments with respect to such
publications and presentations. Notwithstanding the foregoing, no such
publication or presentation shall be made until such publication or presentation
has been approved by each Party’s respective patent counsel. Curis and Wyeth
will each comply with standard academic practice regarding authorship of
scientific publications and recognition of contribution of other parties in any
such publications.

 

9. REPRESENTATIONS AND WARRANTIES.

 

  9.1 Representations and Warranties of Each Party. Each of Curis and Wyeth
hereby represents, warrants, and covenants to the other Party as follows:

 

  (a) it is a corporation duly organized and validly existing under the laws of
the state of its incorporation;

 

  (b) the execution, delivery and performance of this Agreement by such Party
has been duly authorized by all requisite corporate action and does not require
any shareholder action or approval;

 

  (c) it has the power and authority to execute and deliver this Agreement and
to perform its obligations hereunder;

 

  (d)

the execution, delivery and performance by such Party of this Agreement and its
compliance with the terms and provisions hereof does not and will not conflict
with or result in a breach of any of the terms and provisions of

 

56



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

or constitute a default under (i) a loan agreement, guaranty, financing
agreement, agreement relating to one or more Licensed Products or other
agreement or instrument binding or affecting it or its property (including, with
respect to Curis, the Curis Third Party Agreement); (ii) the provisions of its
charter or operative documents or bylaws; or (iii) any order, writ, injunction
or decree of any court or governmental authority entered against it or by which
any of its property is bound;

 

  (e) it shall at all times comply with all material laws and regulations
applicable to its activities under this Agreement; and

 

  (f) no person has made or provided a written or oral statement to such Party
as to the potential tax consequences that may be result from any of the
transactions contemplated by this Agreement.

 

  9.2 Additional Representations and Warranties of Curis. In addition to the
representations and warranties made by Curis elsewhere in this Agreement, Curis
hereby represents, warrants, and covenants to Wyeth that:

 

  (a) as of the Signature Date, and except as described in Exhibit 9.2 all Curis
Patent Rights listed in Exhibit 1.23 are existing and, to the best of its
knowledge, are not invalid or unenforceable, in whole or in part;

 

  (b) it has the full right, power and authority in the Curis Patent Rights
existing as of the Signature Date, including, without limitation, those listed
in Exhibit 1.23, to grant all of the right, title and interest in the licenses
granted to Wyeth under this Agreement;

 

  (c) except as otherwise provided in the Curis Third Party Agreements, as of
the Signature Date, no Third Party has any right, title or interest in or to any
Curis Patent Right existing as of the Signature Date, including, without
limitation, those listed in listed in Exhibit 1.23; and except as otherwise
provided in the Curis Third Party Agreements, as of the Signature Date, no Third
Party has any right, title or interest in or to any of the Curis Compounds;

 

  (d) except as otherwise provided in the Curis Third Party Agreements, it is
the sole and exclusive owner of the Curis Patent Rights existing as of the
Signature Date, including, without limitation, those listed in listed in Exhibit
1.23, all of which are free and clear of any liens, charges and encumbrances
(other than licenses granted by Curis to Third Parties, which grants do not
conflict with the license grants to Wyeth hereunder);

 

57



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  (e) except as set forth in Exhibit 9.2 attached hereto, no Curis Patent Right
existing as of the Signature Date, including, without limitation, those listed
in listed in Exhibit 1.23, Date or Curis Compound is subject to any funding
agreement with any government or governmental agency;

 

  (f) to the best of its knowledge, as of the Signature Date, the practice or
use of the Curis Patent Rights existing as of the Signature Date, including,
without limitation, those listed in Exhibit 1.23, and Curis Compounds as of the
Effective Date, do not infringe any issued patents owned or possessed by any
Third Party;

 

  (g) to the best of Curis’ knowledge, as of the Signature Date, there are no
Third Party patent applications pending (other than those which have been
disclosed, in writing, by Curis to Wyeth prior to the Signature Date) which are
not included in the Curis Technology and, if issued, would be infringed by the
discovery, research, development, manufacture or commercialization of any
Agreement Compound or Agreement Product;

 

  (h) Except as set forth in Exhibit 9.2, as of the Signature Date, there are no
claims, judgments or settlements against or owed by Curis or, to the best of its
knowledge, pending or threatened claims or litigation in either case relating to
the Curis Patent Rights existing as of the Signature Date, including, without
limitation, those listed in Exhibit 1.23;

 

  (i) as of the Signature Date, it is in compliance in all material respects
with each of the Curis Third Party Agreements:

 

  (j) [**] Agreement (as defined in Exhibit 1.26) [**]

 

  (k) [**] Agreement (as defined in Exhibit 1.26) [**]

 

  (l) [**] Agreement (as defined in Exhibit 1.26) [**]

 

  9.3 Representation by Legal Counsel. Each Party hereto represents that it has
been represented by legal counsel in connection with this Agreement and
acknowledges that it has participated in the drafting hereof. In interpreting
and applying the terms and provisions of this Agreement, the Parties agree that
no presumption shall exist or be implied against the Party which drafted such
terms and provisions.

 

58



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  9.4 No Inconsistent Agreements. Neither Party has in effect and after the
Option Effective Date neither Party shall enter into any oral or written
agreement or arrangement that is or would be inconsistent with its obligations
under this Agreement.

 

  9.5 Disclaimer. EXCEPT AS SPECIFICALLY SET FORTH HEREIN THE TECHNOLOGY
PROVIDED BY EACH PARTY ARE PROVIDED “AS IS”. THE FOREGOING WARRANTIES OF EACH
PARTY ARE IN LIEU OF ANY OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING,
WITHOUT LIMITATION, ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR ANY IMPLIED
WARRANTIES OF FITNESS FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY
SPECIFICALLY EXCLUDED AND DISCLAIMED.

 

10. GOVERNMENT APPROVALS; TERM; TERMINATION.

 

  10.1 Government Approvals.

 

  10.1.1 HSR Filing. To the extent necessary, each of Curis and Wyeth shall,
within thirty (30) days after the Signature Date, file with the United States
Federal Trade Commission and the Antitrust Division of the United States
Department of Justice, any HSR Filing required of it in the reasonable opinion
of both Parties under the HSR Act with respect to the transactions contemplated
hereby. The Parties shall cooperate with one another to the extent necessary in
the preparation of any such HSR Filing. Each Party shall be responsible for its
own costs, expenses, and filing fees associated with any HSR Filing.

 

  10.1.2 Other Government Approvals. Each of Curis and Wyeth shall use its good
faith efforts to eliminate any concern on the part of any court or government
authority regarding the legality of the proposed transaction, including, without
limitation, cooperating in good faith with any government investigation
including the prompt production of documents and information demanded by a
second request for documents and of witnesses if requested.

 

  10.1.3

Cooperation. Curis and Wyeth will cooperate and use respectively all reasonable
efforts to make all other registrations, filings and applications, to give all
notices and to obtain as soon as practicable all governmental or other consents,
transfers, approvals, orders, qualifications authorizations, permits and
waivers, if any, and to do all other things necessary or

 

59



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

desirable for the consummation of the transactions as contemplated hereby.
Neither Party shall be required, however, to divest products or assets or
materially change its business if doing so is a condition of the transactions
contemplated by this Agreement.

 

  10.2 Expiration. Unless terminated earlier pursuant to this Article 10, this
Agreement shall expire on the expiration of Wyeth’s obligation to pay Royalties
under this Agreement.

 

  10.3 Termination Upon HSR Denial. The Agreement shall terminate (a) at Wyeth’s
option, immediately upon notice to Curis, in the event that the United States
Federal Trade Commission and/or the United States Department of Justice shall
seek a preliminary injunction under the HSR Act against Curis and Wyeth to
enjoin the transactions contemplated by this Agreement, (b) at the election of
either Party, immediately upon notice to the other Party, in the event that the
United States Federal Trade Commission and/or the United States Department of
Justice shall obtain a preliminary injunction under the HSR Act against Curis
and Wyeth to enjoin the transactions contemplated by this Agreement, or (c) at
the election of either Party, immediately upon notice to the other Party, in the
event that the HSR Clearance Date shall not have occurred on or prior to
December 31, 2001. Notwithstanding the foregoing, this Section 10.3 shall not
apply in the event the Parties mutually agree that an HSR Filing is not
required.

 

  10.4 Blocking Patents. If during the term of the Research Program:

 

  (a) a Third Party is granted a patent relating to the Curis Technology;

 

  (b) subject to the provisions set forth below in this Section 10.4, either
Party determines, after good faith discussions with the other Party and based on
the advice of patent counsel, that such patent (a “Blocking Patent”) may be
infringed by the activities of either Party under the Research Program and, if
asserted by such Third Party, would have a reasonable probability of preventing
the use of Curis Technology necessary for use in the Research Program as
contemplated herein; and add language re: mutual agreement or mini-arbitration
if disagreement.

 

  (c)

the Parties, within ninety (90) days of making the determination in Section
10.4(b) above, shall use their reasonable efforts to attempt to modify the
Research Program or otherwise avoid such infringement and if they mutually
determine that no modifications to the Research Program can be made that avoid
such infringement or that no license is available on commercially reasonable
terms after having attempted in good faith to

 

60



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

make such modifications or obtain such a license from such Third Party, or
otherwise fail to agree on or implement plan to avoid such infringement,

 

each Party shall have the right, upon thirty (30) days prior written notice to
the other Party, to terminate the Research Program in its entirety or that
portion of the Research Program which may be infringing such Third Party patent.
Upon any such termination of the Research Program in its entirety, the Parties
shall have the rights set forth in Section 10.9.3. Notwithstanding the
foregoing, if the non-terminating Party, based on the advice of its patent
counsel, continues to believe that the Blocking Patent would not be infringed by
the activities of either Party under the Research Program, such non-terminating
Party may, within ten (10) business days of its receipt of notice of termination
under this Section 10.4, elect, by written notice to the terminating Party, to
have the matter referred to an independent patent attorney mutually agreed upon
by the Parties for resolution. Such independent patent attorney shall determine
whether or not the activities of either Party under the Research Program would
likely be found to infringe such Blocking Patent within thirty (30) days after
the matter is so referred. Such decision shall be binding upon the Parties for
purposes of this Section 10.4. Each Party shall provide (in a timely manner so
as to allow a decision to be made within the time frame identified above) to
such independent patent attorney all documentation and other information in its
possession which may be relevant for such independent patent attorney to
evaluate the matter. The expenses of such independent patent attorney shall be
borne by the non-terminating Party if it is determined by the independent patent
attorney that the activities of either Party under the Research Program would be
likely to infringe such Blocking Patent. Otherwise the expenses of such
independent patent attorney shall be shared equally by the Parties.

 

  10.5 Termination of Research Program Upon an Acquisition. Subject to the terms
of this Section 10.5, upon the Acquisition of Curis by a Third Party during the
term of the Research Program, Wyeth may, in its sole discretion, elect to
terminate the Research Program. Within sixty (60) days of Wyeth’s receipt of
notification of a pending Acquisition of Curis by a Third Party, Wyeth shall
provide written notice of its election to terminate the Research Program to
Curis. Such termination shall not become effective unless and until (a) the
Acquisition becomes effective, (b) Wyeth and Curis (including for this purpose
any successor to Curis) have discussed and considered in good faith, but fail to
reach any agreement within thirty (30) days thereafter to continue the Research
Program, and (c) in no event less than sixty (60) days following Wyeth’s
notification of its election to terminate (the “Termination Period”).

 

61



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  10.6 Termination by Wyeth Without Cause. Wyeth shall have the right to
terminate this Agreement on an Agreement Compound by Agreement Compound,
Agreement Product by Agreement Product and/or country by country basis upon at
least sixty (60) days prior written notice, provided, however, that no such
termination shall become effective prior to the second anniversary of the
Effective Date.

 

  10.7 Termination by Wyeth for Safety Reasons. Wyeth shall have the right to
terminate this Agreement in its entirety, at any time upon ninety (90) days
prior written notice to Curis, if a major mechanism-based toxicological finding
would emerge which, in the judgment of Wyeth’s Drug Safety and Metabolism
management, would preclude the development of Activator Compounds for use in
humans.

 

  10.8 Default.

 

  10.8.1 Notice of Default and Cure Period. Upon the Default by either Party
(the “Defaulting Party”) of its material obligations under this Agreement, the
other Party (the “Nondefaulting Party”) may notify the defaulting Party of such
Default, which notice shall specify the particulars of such Default with
reference to the particular sections of this Agreement that have been breached,
and require that the defaulting Party cure such Default within [**] ([**]) days;
provided, however, that if (i) such Default (other than any payment default) is
capable of being cured, but not within such [**] ([**]) day period, and (ii) the
defaulting Party uses its best efforts to cure such default, such [**] ([**])
day period shall be extended for so long as diligent efforts are being applied
to cure such Default (but not longer than [**] ([**]) months).

 

  10.8.2 Right to Terminate.

 

  (a) If prior to the expiration or earlier termination of the Research Term,
Wyeth is the Defaulting Party and s has not cured the Default at the end of the
period specified in Section 10.8.1, Curis shall have the right, without
prejudice to any of its other rights conferred on it by this Agreement and,
subject to Section 10.12 hereof, in addition to any other remedies available to
it by law or in equity, to terminate this Agreement in its entirety.

 

  (b)

If after the expiration or earlier termination of the Research Term, Wyeth is
the Defaulting Party and has not cured the Default at the

 

62



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

end of the period specified in Section 10.8.1, Curis shall have the right,
without prejudice to any of its other rights conferred on it by this Agreement
and, subject to Section 10.12 hereof, in addition to any other remedies
available to it by law or in equity, to terminate this Agreement only with
respect to the Agreement Compound or Agreement Product that is directly affected
by the Default, provided, however, that in the event such Default occurs after a
Regulatory Approval Application is submitted for the affected Agreement Product
in any country then Curis’ right to terminate as described above in this Section
10.8.2(b) shall be further limited to termination of the rights and licenses
granted to Wyeth for such Agreement Product in the country affected by the
Default.

 

  (c) If Curis is the Defaulting Party and has not cured the Default at the end
of the period specified in Section 10.8.1, Wyeth shall have the right, without
prejudice to any of its other rights conferred on it by this Agreement and,
subject to Section 10.12 hereof, in addition to any other remedies available to
it by law or in equity, to terminate this Agreement in whole or in part with
respect to the Agreement Compound or Agreement Product that is directly affected
by the Default (e.g., by terminating the Research Program or terminating the
obligations under the Agreement with respect to one or more Agreement Compounds
or Agreement Products in one or more countries).

 

  10.8.3 Notice of Termination. If the Nondefaulting Party elects to terminate
this Agreement, in whole or in part, as permitted under Section 10.8.2 above,
the Nondefaulting Party shall provide written notice to the Defaulting Party of
such termination at least sixty (60) days prior to the date on which such
termination is to become effective.

 

  10.9 Effects of Termination.

 

  10.9.1

Termination of Research Program. In the event of termination of the Research
Program under Sections 10.4 or 10.5, Wyeth shall promptly reimburse Curis for
any reasonable, unavoidable and/or non-cancelable wind down expenditures arising
during the Termination Period (excluding personnel costs, which would be handled
in accordance with the provisions herein pertaining to FTEs) necessary to bring
the Research Program efficiently to closure. Curis shall use Commercially
Reasonable Efforts to mitigate all such wind down costs including, to the extent
possible, by using its Commercially Reasonable Efforts to re-deploy

 

63



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

personnel on the Research Program to other Curis (or successor) research
efforts. For avoidance of any doubt, during the Termination Period, to the
extent Curis personnel are assigned to the Research Program and cannot be
re-deployed by Curis as described above, it is understood that such employees
would continue to be committed to the current goals of the Research Program
which at such time may be, among other things, to wind down the Research Program
as efficiently as possible including, to the extent required under this
Agreement, transferring pertinent Research Program information to Wyeth in an
efficient and comprehensive manner. In addition, at the end of the Termination
Period, if Curis shall have utilized less than the full number of FTE Scientists
funded by Wyeth in accordance with Section 3.4.1 hereof, then Curis shall
promptly refund to Wyeth any excess Research Program funding provided to Curis.
In the event the Research Program is so terminated under Sections 10.4 or 10.5,
subject to Wyeth’s immediate notice of its intention payment and other
obligations under this Agreement, Wyeth shall retain the licenses granted to it
pursuant to Sections 2.1(c) and 2.1(d) in respect of any Agreement Compounds and
Agreement Products identified prior to such termination.

 

  10.9.2 Termination by Wyeth Under Section 10.6. If Wyeth terminates this
Agreement under Section 10.6 above, (i) all licenses granted to Wyeth by Curis
under this Agreement would terminate, (ii) all right, title and interest in
Curis Compounds would revert to Curis, and (iii) Curis would pay to Wyeth a
royalty in the amount of [**] percent ([**]%) of net sales (defined comparably
to Net Sales in Section 1.52 above) obtained by Curis, its Affiliates,
licensees, sublicensees or commercialization partners of any product containing
any Curis Compound that was a Clinical Development Candidate prior to such
termination. In the event of any such termination, subject to Section 2.8, Curis
shall have no right, title or interest in or to any Wyeth Compound, provided,
however, that, in the event Wyeth, after such termination, obtains Regulatory
Approval for and thereafter sells any such Wyeth Compound or Collaboration
Compound, which Compound was determined, through the use of the Curis
Technology, to be an Activator Compound and such Regulatory Approval is obtained
for therapeutic indications wherein such Compound primarily exerts its
therapeutic effect through Pathway Activator Activity, Wyeth shall remain
obligated to pay to Curis royalties on Net Sales of such Wyeth Compound or
Collaboration Compound in accordance with the provisions of Section 6.6 above.

 

  10.9.3

Termination by Wyeth under Section 10.7. If Wyeth terminates this Agreement
under Section 10.7 above, (i) all rights and licenses granted to Wyeth by Curis
under this Agreement would terminate, (ii) all right and licenses granted to

 

64



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

Curis by Wyeth under this Agreement would terminate, (iii) all right, title and
interest in and to Curis Compounds would revert to Curis, without any further
obligation to Wyeth, and (iv) subject to Section 2.8, all right, title and
interest in and to Wyeth Compounds would revert to Wyeth, without any further
obligation to Curis. In the event that, after such termination, Wyeth, its
Affiliates or sublicensees obtains Regulatory Approval for and sells any
Compound that is the subject of such termination and was determined to be an
Activator Compound prior to such termination, where such Regulatory Approval is
for and such Compound is sold for use in therapeutic indications, wherein such
Compound achieves its therapeutic effect by activation of the Hedgehog Pathway,
Wyeth shall continue to pay royalties as set forth in Section 6.6 of this
Agreement.

 

  10.9.4 Termination by Curis under Section 10.8.2(a). If Curis terminates this
Agreement under Section 10.8.2(a) above, (i) all rights and licenses granted to
Wyeth by Curis under this Agreement would terminate, (ii) except as expressly
provided below in this Section 10.9.4, all rights and licenses granted to Curis
by Wyeth under this Agreement would terminate, (iii) all right, title and
interest in and to Curis Compounds would revert to Curis, and (iv) all right,
title and interest in and to Wyeth Compounds and Collaboration Compounds would
revert to Wyeth, provided, however, that upon Curis’ written request (such
request to be made within sixty (60) days after Curis provides notice of such
termination), Wyeth shall enter into a separate agreement with Curis granting to
Curis a nonexclusive license to develop, make, have made, use, import, offer for
sale, sell and have sold any such Wyeth Compound or Collaboration Compound that
is also an Activator Compound, which Wyeth Compound or Collaboration Compound
(x) prior to the date of such termination, had achieved the status of Clinical
Development Candidate or beyond in the course of the Research Program and (y) is
not, on or prior to the date of such termination, being developed or
commercialized by or on behalf of Wyeth, its Affiliates or any licensee or
sublicense of Wyeth or its Affiliates for any therapeutic indication wherein
such Compound exerts its therapeutic effect primarily through a mechanism of
action other than activation of the Hedgehog Pathway. Curis shall pay to Wyeth a
royalty in the amount of [**] percent ([**]%) of the net sales (defined
comparably to Net Sales in Section 1.52 above) obtained by Curis, its
Affiliates, licensees, sublicensees or commercialization partners of any product
containing any such, Wyeth Compound or Collaboration Compound.

 

65



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  10.9.5 Termination by Curis under Section 10.8.2(b). If Curis terminates this
Agreement under Section 10.8.2(b) above, (i) all rights and licenses granted to
Wyeth by Curis under this Agreement would terminate with respect to those
Compounds that are the subject of such termination, in such countries that are
the subject of such termination, would terminate, (ii) all right, title and
interest in and to those Curis Compounds that are the subject of such
termination would revert to Curis with respect to those countries that are also
the subject of such termination, and Curis shall pay to Wyeth a royalty in the
amount of [**] percent ([**]%) of the net sales (defined comparably to Net Sales
in Section 1.52 above) obtained by Curis, its Affiliates, licensees,
sublicensees or commercialization partners of any product containing any such
Curis Compound). For the sake of clarity, in the event of a termination by Curis
under Section 10.8.2(b), subject to Section 2.8, Curis shall have no right,
title or interest in or to any Wyeth Compound, other than the rights that Curis
has with respect thereto by reason of such Wyeth Compound continuing to be an
Agreement Compound under this Agreement.

 

  10.9.6 Termination by Wyeth under Section 10.8.2(c). If Wyeth terminates this
Agreement under Section 10.8.2(c) above, (i) all rights and licenses granted to
Wyeth by Curis under this Agreement, with respect to those Activator Compounds
that are the subject of such termination, in such countries that are the subject
of such termination, would become fully paid-up (subject only to the royalty
obligation set forth below in this Section 10.9.6, perpetual, irrevocable
licenses, (ii) in the event that, after such termination, Wyeth, its Affiliates
or sublicensees obtains Regulatory Approval for and sells any Compound that is
the subject of such termination and was determined to be an Activator Compound
prior to such termination, where such Regulatory Approval is for and such
Compound is sold for use in therapeutic indications, wherein such Compound
achieves its therapeutic effect by activation of the Hedgehog Pathway, then the
royalty rate under Section 6.6 hereof shall be modified to be [**] percent
([**]%) of the Net Sales obtained from the sale of the applicable Agreement
Product (regardless of the level of sales achieved in any particular year) and
Wyeth shall have no further payment obligations or other obligations to Curis
under this Agreement with respect to such Compound.

 

  10.10  

Bankruptcy. Each Party may, in addition to any other remedies available to it by
law or in equity, exercise the rights set forth below by written notice to the
other Party (the “Insolvent Party”), in the event the Insolvent Party shall have
become insolvent or bankrupt, or shall have made an assignment for the benefit
of its

 

66



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

creditors, or there shall have been appointed a trustee or receiver of the
Insolvent Party or for all or a substantial part of its property, or any case or
proceeding shall have been commenced or other action taken by or against the
Insolvent Party in bankruptcy or seeking reorganization, liquidation,
dissolution, winding-up arrangement, composition or readjustment of its debts or
any other relief under any bankruptcy, insolvency, reorganization or other
similar act or law of any jurisdiction now or hereafter in effect, or there
shall have been issued a warrant of attachment, execution, distraint or similar
process against any substantial part of the property of the Insolvent Party, and
any such event shall have continued for sixty (60) days undismissed, unbonded
and undischarged. The Parties agree that the Parties as licensees of such rights
under this Agreement, shall retain and may fully exercise all of their rights
and elections under the U.S. Bankruptcy Code. The Parties further agree that, in
the event of the commencement of a bankruptcy proceeding by or against either
Party under the U.S. Bankruptcy Code, the other Party shall, to the extent not
prohibited by applicable law, be entitled to a complete duplicate of (or
complete access to, as appropriate) any such intellectual property and all
embodiments of such intellectual property, and same, if not already in the their
possession, shall be promptly delivered to them (i) upon any such commencement
of a bankruptcy proceeding upon its written request therefor, unless the Party
subject to such proceeding elects to continue to perform all of their
obligations under this Agreement or (ii) if not delivered under (i) above, upon
the rejection of this Agreement by or on behalf of the Party subject to such
proceeding upon written request therefor by the other Party.

 

  (a) In the event Curis shall be an Insolvent Party and to the extent not
prohibited by the applicable laws, Wyeth:

 

  (i) may terminate the Research Program; and/or

 

  (ii) keep this Agreement in full force and effect and retain all licenses
granted by Curis to Wyeth in Article 2; provided, that if Wyeth terminates the
Research Program, the licenses granted in Sections 2.1(a) and 2.1(b) shall
terminate.

 

  (b) In the event Wyeth shall be an Insolvent Party, Curis may, to the extent
permitted by applicable law, terminate this Agreement and all licenses granted
by Curis to Wyeth herein will revert to Curis.

 

  10.11  

Accrued Rights; Survival. Expiration or termination of this Agreement, for
whatever reason, shall not affect any rights or obligations accrued by either
Party prior to the effective date of termination. Except to the extent expressly
provided otherwise in this Agreement, all of the Parties’ rights and obligations
under Articles 8 and 11, and Sections 3.6, 3.7.4, 3.11, 5.7, 6.9 (only with
respect

 

67



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

to sale of Agreement Products made prior to termination or expiration), 6.11
(only for the three (3) year period specified therein), 7.5-7.8 (only with
respect to activities occurring prior to termination or expiration), 10.9, 12.3,
12.4, 12.5, 12.6, and 12.12 shall survive any expiration or termination of this
Agreement.

 

  10.12   Liabilities. Termination of this Agreement shall not release either
Party from any liability which shall have accrued at the time of termination, or
preclude either Party from pursuing all rights at law and in equity with respect
to any material breach under this Agreement. Notwithstanding the foregoing,
neither Party will be liable for punitive, exemplary or consequential damages
incurred by the other Party arising out of any material breach under this
Agreement.

 

11. INDEMNITY; INSURANCE.

 

  11.1 Indemnification by Wyeth. Wyeth will indemnify, defend and hold harmless
Curis, its Affiliates, and each of its and their respective employees, officers,
directors and agents (each, a “Curis Indemnified Party”) from and against any
and all liability, loss, damage, expense (including reasonable attorneys’ fees
and expenses) and cost (collectively, a “Liability”) which the Curis Indemnified
Party may be required to pay to one or more Third Parties resulting from or
arising out of (i) any claims of any nature (other than claims by Third Parties
relating to patent infringement) arising out of (y) the conduct of the Research
Program or use of Collaboration Technology by, on behalf of or under authority
of, Wyeth (other than by Curis) or (z) research, development and/or
commercialization of Agreement Compounds or Agreement Products by, on behalf of
or under authority of, Wyeth (other than by Curis) and/or (ii) the material
breach of any Wyeth representation or warranty set forth herein, except in each
case, to the extent caused by the negligence or willful misconduct of Curis or
any Curis Indemnified Party.

 

  11.2

Indemnification by Curis. Curis will indemnify, defend and hold harmless Wyeth,
its Affiliates, and each of its and their respective employees, officers,
directors and agents (each, a “Wyeth Indemnified Party”) from and against and
all Liability which the Wyeth Indemnified Party may be required to pay to one or
more Third Parties arising out of (i) any claims of any nature (other than
claims by Third Parties relating to patent infringement) arising out of the
conduct of the Research Program by, on behalf of, or under the authority of
Curis (other than by Wyeth), (ii) the research, development and/or
commercialization of any Reverted Compound by, on behalf of or under authority
of, Curis (other than by Wyeth with respect to an Option Product) and/or (iii)
the material breach of any Curis

 

68



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

representation or warranty set forth herein, except in each case, to the extent
caused by the negligence or willful misconduct of Wyeth or any Wyeth Indemnified
Party.

 

  11.3 Procedure. Each Party will notify the other in the event it becomes aware
of a claim for which indemnification may be sought hereunder. In case any
proceeding (including any governmental investigation) shall be instituted
involving any Party in respect of which indemnity may be sought pursuant to this
Article 11, such Party (the “Indemnified Party”) shall promptly notify the other
Party (the “Indemnifying Party”) in writing within twenty (20) days after such a
claim of action, proceeding or lawsuit has been filed, initiated or served and
the Indemnifying Party and Indemnified Party shall meet to discuss how to
respond to any claims that are the subject matter of such proceeding. The
Indemnifying Party, upon request of the Indemnified Party, shall retain counsel
reasonably satisfactory to the Indemnified Party to represent the Indemnified
Party and shall pay the fees and expenses of such counsel related to such
proceeding. The Indemnified Party shall cooperate with the Indemnifying Party in
the defense of such matter. In any such proceeding, the Indemnified Party shall
have the right to retain its own counsel, but the fees and expenses of such
counsel shall be at the expense of the Indemnified Party unless (i) the
Indemnifying Party and the Indemnified Party shall have mutually agreed to the
retention of such counsel or (ii) the named parties to any such proceeding
(including any impleaded parties) include both the Indemnifying Party and the
Indemnified Party and representation of both parties by the same counsel would
be inappropriate due to actual or potential differing interests between them.
All such fees and expenses shall be reimbursed as they are incurred. The
Indemnifying Party shall not be liable for any settlement of any proceeding
effected without its written consent, but if settled with such consent or if
there be a final judgment for the plaintiff, the Indemnifying Party agrees to
indemnify the Indemnified Party from and against any loss or liability by reason
of such settlement or judgment. The Indemnifying Party shall not, without the
written consent of the Indemnified Party, effect any settlement of any pending
or threatened proceeding in respect of which the Indemnified Party is, or
arising out of the same set of facts could have been, a party and indemnity
could have been sought hereunder by the Indemnified Party, unless such
settlement includes an unconditional release of the Indemnified Party from all
liability on claims that are the subject matter of such proceeding.

 

  11.4

Insurance. Each Party further agrees to use its Commercially Reasonable Efforts
to obtain and maintain, during the term of this Agreement, Commercial General
Liability Insurance, including Products Liability Insurance, with reputable and
financially secure insurance carriers to cover its indemnification obligations
under Sections 11.1 or 11.2, as applicable, or self-insurance, with limits of
not less than

 

69



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

five million dollars ($5,000,000.00) per occurrence and in the aggregate.
Insurance (other than self-insurance) shall be secured with carriers having an
A.M. Best Rating of A-VII or better. Neither Party’s policy shall be canceled,
changed or subject to non-renewal without the other Party receiving thirty (30)
days prior written notice.

 

12. MISCELLANEOUS.

 

  12.1 Assignment. This Agreement may not be assigned or otherwise transferred
by either Party without the written consent of the other Party; provided, that,
after the Research Term, either Wyeth or Curis may, without such consent, assign
this Agreement in connection with the transfer or sale of all or substantially
all of its assets and business, if such assets include all of the assets and
employees relating to its performance of its respective obligations hereunder,
or in the event of its merger or consolidation with another company at any time
during the term of this Agreement; provided further, however, that Wyeth may
assign this Agreement to an Affiliate without Curis’ consent. Any purported
assignment in violation of the preceding sentence shall be void. Any permitted
assignee shall assume all obligations of its assignor under this Agreement. No
assignment shall relieve either Party of responsibility for the performance of
any accrued obligation that such Party then has hereunder.

 

  12.2 Force Majeure. Neither Party shall be held liable or responsible to the
other Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in fulfilling or performing any of its obligations under this
Agreement when such failure or delay is caused by or results from causes beyond
the reasonable control of the affected Party or from fire, floods, embargoes,
war, acts of war (whether war be declared or not), terrorist actions,
insurrections, riots, civil commotions, strikes, lockouts or other labor
disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority or the other Party; provided, that the affected Party
uses reasonable efforts to prevent and mitigate the effect of any such cause.

 

70



--------------------------------------------------------------------------------

CONFIDENTIAL

 

  12.3 Notices. Any notice or report required or permitted to be given or made
under this Agreement by one of the Parties hereto to the other shall be in
writing, delivered personally or by facsimile or courier, postage prepaid,
addressed to such other Party at its address indicated below, or to such other
address as the addressee shall have last furnished in writing to the addressor
and shall be effective upon receipt by the addressee:

 

If to Wyeth:

  

Wyeth Pharmaceuticals

    

500 Arcola Road

    

Collegeville, PA 19426

    

Attention: Senior Vice President, Business Development

    

Fax: (484) 865-9301

 

71



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Copy to:

  

Wyeth

    

5 Giralda Farms

    

Madison, NJ 07940 USA

    

Attention: General Counsel

    

Fax: (973) 660-7156

If to Curis:

  

Curis Incorporated

    

61 Moulton Street

    

Cambridge, MA 02138

    

Attention: President

    

Fax: (617) 354-2407

 

  12.4 Applicable Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York (USA), without giving effect
to the choice of law provisions thereof.

 

  12.5 Dispute Resolution.

 

  12.5.1 Executive Mediation. The Parties recognize that a bona fide dispute as
to certain matters may from time to time arise during the term of this Agreement
that relate to any Party’s rights or obligations hereunder. Except as otherwise
provided in Section 10.4 hereof, in the event of the occurrence of any dispute
arising out of or relating to this Agreement, including any question regarding
its existence, validity or termination, any Party may, by written notice to the
other, have such dispute referred to their respective officer designated below
or their successors, for attempted resolution by good faith negotiations within
thirty (30) days after such notice is received. Any negotiations regarding a
dispute are confidential and shall be treated as compromise and settlement
negotiations for purposes of the U.S. Federal Rules of Evidence and any similar
rules of evidence. Said designated officers are as follows:

 

For Curis - President

 

For Wyeth - President, Pharmaceutical Products Division.

 

  12.5.2

Remedies. If the dispute has not been resolved by non-binding means as provided
herein within one hundred eighty (180) days of the initiation of such procedure,
either Party may seek any available legal remedies, including litigation as
provided in Section 12.5.3 below, it being understood and agreed that neither
Party shall have the right to initiate any legal proceedings prior to the end of
such one hundred eighty (180) day

 

72



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

period. It is hereby agreed that the running of any applicable statute of
limitation shall be tolled until the executive mediation set forth in Section
12.5.1 is concluded.

 

  12.5.3 Jurisdiction. Any suit filed under this Section 12.5.3 shall be brought
in the United States District Court for the Southern District of New York. The
Parties hereby irrevocably and unconditionally submit to the jurisdiction of the
United States District Court for the Southern District of New York.

 

  12.5.4 Provisional Remedies. The procedures specified in this Section 12.5
shall be the sole and exclusive procedures for the resolution of disputes
between the parties arising out of or relating to this Agreement; provided, that
a Party, without prejudice to the above procedures, may seek injunctive relief
or other provisional judicial relief if in its sole judgment such action is
necessary to avoid irreparable damage. Despite such action the parties will
continue to participate in good faith in the procedures specified in this
Section 12.5.

 

  12.6 No Consequential Damages. IN NO EVENT SHALL EITHER CURIS OR WYETH OR
THEIR AFFILIATES BE LIABLE FOR SPECIAL, INDIRECT, INCIDENTAL OR CONSEQUENTIAL
DAMAGES (including lost revenues or profits), WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER LEGAL THEORY, PROVIDED, HOWEVER, THAT THIS LIMITATION SHALL NOT LIMIT
THE INDEMNIFICATION OBLIGATION OF SUCH PARTY UNDER THE PROVISIONS OF ARTICLE 11
FOR SUCH DAMAGES CLAIMED BY A THIRD PARTY.

 

  12.7 Entire Agreement. This Agreement, including the Exhibits attached hereto,
contains the entire understanding of the Parties with respect to the subject
matter hereof. All express or implied agreements and understandings, either oral
or written, heretofore made are expressly superseded by this Agreement. This
Agreement may be amended, or any term hereof modified, only by a written
instrument duly executed by both Parties hereto.

 

  12.8 Headings. The captions to the several Article or Sections hereof are not
a part of this Agreement, but are merely guides or labels to assist in locating
and reading the several Articles or Sections hereof.

 

  12.9

Severability. Both Parties hereby expressly agree and contract that it is the
intention of neither Party to violate any public policy, statutory or common
laws,

 

73



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

rules, regulations, treaty or decision of any government agency or executive
body thereof of any country or community or association of countries; that if
any word, sentence, paragraph, clause or combination thereof of this Agreement
is found, by a court or executive body with judicial powers having jurisdiction
over this Agreement or any of the Parties hereto, in a final unappealed order,
to be in violation of any such provisions in any country or community or
association of countries, such words, sentences, paragraphs, clauses or
combination shall be inoperative in such country or community or association of
countries and the remainder of this Agreement shall remain binding upon the
Parties hereto.

 

  12.10   Independent Contractors. It is expressly agreed that Curis and Wyeth
shall be independent contractors and that the relationship between the two
Parties shall not constitute a partnership, joint venture or agency. Neither
Curis nor Wyeth shall have the authority to make any statements, representations
or commitments of any kind, or to take any action, which shall be binding on the
other, without the prior written authorization of the Party to do so.

 

  12.11   Waiver. The waiver by either Party hereto of any right hereunder or
the failure to perform or of a breach by the other Party shall not be deemed a
waiver of any other right hereunder or of any other breach or failure by said
other Party whether of a similar nature or otherwise.

 

  12.12   Interpretation. All references in this Agreement to an Article,
Section or Exhibit shall refer to an Article, Section or Exhibit in or to this
Agreement, unless otherwise stated. Any reference to any federal, national,
state, local, or foreign statute or law shall be deemed also to refer to all
rules and regulations promulgated thereunder, unless the context requires
otherwise. The word “including” and similar words shall mean including without
limitation. The words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Agreement as a whole and not to any particular
Article, Section or other subdivision. References in this Agreement to
“provisions of this Agreement” refer to the terms, conditions and promises
contained in this Agreement taken as a whole. All references to days, months,
quarters or years are references to business days, calendar months, calendar
quarters, or calendar years. References to the singular include the plural.

 

  12.13  

Performance by Affiliates. The Parties recognize that each of them may carry out
certain obligations under this Agreement through performance by Affiliates. Each
of the Parties hereby guarantees that the activities of its Affiliates under
this Agreement shall comply with this Agreement, remains primarily liable under
this Agreement for all of its obligations hereunder notwithstanding any
assignment to an Affiliate or performance or attempted performance of the
Party’s obligations by an Affiliate, and agrees that in the event of alleged
breach of this Agreement by

 

74



--------------------------------------------------------------------------------

CONFIDENTIAL

 

 

any Affiliate(s), the matter shall be submitted to a single dispute resolution
proceeding under Section 12.5 involving the Parties and all Affiliates
appropriate to the matter.

 

  12.14 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the Signature
Date.

 

CURIS INCORPORATED      

WYETH, acting through its

WYETH PHARMACEUTICALS DIVISION

By

 

/s/    Daniel Passeri

--------------------------------------------------------------------------------

     

By

 

/s/    Mark L. Lee

--------------------------------------------------------------------------------

   

Daniel Passeri

         

Mark L. Lee

   

President and Chief Executive Officer

         

Senior Vice President

 

75



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT 1.23

 

CURIS PATENT RIGHTS

 

SEE ATTACHED PAGES

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

Curis Case No.

--------------------------------------------------------------------------------

 

Attorney No.

--------------------------------------------------------------------------------

 

Serial No.

--------------------------------------------------------------------------------

 

Publication

No.

--------------------------------------------------------------------------------

 

Assignee

--------------------------------------------------------------------------------

[**]

              [**]

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

              [**]

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]        

 

2



--------------------------------------------------------------------------------

CONFIDENTIAL

 

                [**]

[**]

              [**]

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]                         [**]

[**]

              [**]

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

              [**]

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

 

3



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

              [**]

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

              [**]

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

              [**]

[**]

  [**]   [**]        

[**]

              [**]

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

              [**]

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

 

4



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[**]

              [**]

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

              [**]

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

 

5



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

              [**]

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

              [**]

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

              [**]

[**]

  [**]   [**]   [**]   [**]

[**]

  [**]   [**]   [**]   [**]

[**]

  [**]   [**]   [**]   [**]

[**]

  [**]   [**]   [**]   [**]

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]   [**]

[**]

  [**]   [**]   [**]   [**]

 

6



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[**]

              [**]

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

              [**]

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

              [**]

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

              [**]

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

              [**]

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

 

7



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

              [**]

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

              [**]

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

              [**]

[**]

  [**]   [**]        

[**]

               

[**]

              [**]

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

              [**]

[**]

  [**]   [**]        

[**]

  [**]   [**]             [**]            

[**]

  [**]           [**]

 

8



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[**]

  [**]   [**]        

[**]

  [**]   [**]             [**]   [**]        

[**]

  [**]   [**]   [**]   [**]

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

              [**]

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]       [**]

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]             [**]   [**]        

[**]

      [**]       [**]

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

 

9



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[**]

  [**]   [**]        

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]             [**]   [**]        

[**]

  [**]   [**]   [**]   [**]

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]             [**]        

[**]

              [**]

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

              [**]

[**]

  [**]   [**]             [**]   [**]        

[**]

  [**]   [**]       [**]

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]             [**]            

[**]

  [**]           [**]

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]             [**]            

 

10



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[**]

  [**]           [**]

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]   [**]    

[**]

  [**]   [**]        

[**]

  [**]   [**]             [**]   [**]        

[**]

              [**]

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

              [**]

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

              [**]

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

  [**]   [**]        

[**]

              [**]

[**]

  [**]   [**]        

 

11



--------------------------------------------------------------------------------

CONFIDENTIAL

 

[**]

 

12



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT 1.26

 

CURIS THIRD PARTY AGREEMENTS

 

The Agreement [**]

The License Agreement [**]

1. The License Agreement [**] The License Agreement [**] The Agreement [**]

 

The License Agreement [**]

[**] Agreement [**]

2. [**] Agreement [**] national Pte Ltd.

 

The Subscription, Joint Development and Operating Agreement [**]

[**] Agreement [**]

[**] Agreement [**]

[**] Agreement [**]

3. [**] Agreement [**]

 

4. [**] Agreement [**].

 

1



--------------------------------------------------------------------------------

CONFIDENTIAL

 

EXHIBIT 9.2

 

EXCEPTIONS TO REPRESENTATIONS AND WARRANTIES

 

9.2 (a)

    

[**]

9.2 (e)

    

[**]

9.2 (h)

    

[**]

9.2(j)

    

[**].

 

1